Exhibit 10.12
STOCKHOLDERS AGREEMENT
Dated as of October 13, 2010
By and Among
CAREY INVESTMENT HOLDINGS CORP.,
CAREY INTERMEDIATE HOLDINGS CORP.,
ASSOCIATED MATERIALS, LLC
and
THE STOCKHOLDERS SIGNATORY HERETO

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I

CERTAIN DEFINITIONS
 
       
Section 1.1. Certain Definitions
    1  
 
       
ARTICLE II

TRANSFER OF EQUITY SECURITIES
 
       
Section 2.1. General Restrictions on Transfers
    10  
Section 2.2. Permitted Transfers; Restrictions on Transfers by Non-H&F
Stockholders Transfers
    13  
Section 2.3. Tag-Along Rights
    13  
Section 2.4. Drag-Along Rights
    15  
Section 2.5. Grant of Preemptive Rights to Stockholders
    17  
Section 2.6. Company’s Right
    19  
Section 2.7. Certain Transfers after an Initial Public Offering.
    21  
Section 2.8. Termination of this Article II
    21  
 
       
ARTICLE III

REGISTRATION RIGHTS
 
       
Section 3.1. Required Registration
    21  
Section 3.2. Incidental Registration
    24  
Section 3.3. Registration Procedures
    25  
Section 3.4. Preparation; Reasonable Investigation
    29  
Section 3.5. Rights of Requesting Holders
    29  
Section 3.6. Registration Expenses
    29  
Section 3.7. Indemnification; Contribution
    29  
Section 3.8. Holdback Agreements; Registration Rights to Others
    32  
Section 3.9. Availability of Information
    32  
Section 3.10. Additional Registration Rights
    32  
 
       
ARTICLE IV

GOVERNANCE AND STOCKHOLDER MATTERS
 
       
Section 4.1. Board of Directors and Certain Other Governance Matters Prior to an
Initial Public Offering
    32  
Section 4.2. Board of Directors and Certain Other Governance Matters After an
Initial Public Offering
    34  
Section 4.3. VCOC Stockholders
    35  
Section 4.4. Other Matters
    37  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE V

MISCELLANEOUS
 
       
Section 5.1. Entire Agreement
    38  
Section 5.2. Captions; Rules of Interpretation
    38  
Section 5.3. Counterparts
    38  
Section 5.4. Severability
    38  
Section 5.5. Notices
    38  
Section 5.6. Successors and Assigns; Additional Stockholders
    40  
Section 5.7. GOVERNING LAW
    40  
Section 5.8. Submission to Jurisdiction
    40  
Section 5.9. Remedies; Jury Trial
    41  
Section 5.10. Benefits Only to Parties
    41  
Section 5.11. Indemnification of H&F Investors
    42  
Section 5.12. Termination; Survival of Benefits
    43  
Section 5.13. Publicity
    44  
Section 5.14. Confidentiality
    44  
Section 5.15. Amendments; Waivers
    44  
Section 5.16. Agreement Governs in Event of Conflict
    45  
Section 5.17. Consents, Approvals and Actions
    45  

 

ii



--------------------------------------------------------------------------------



 



STOCKHOLDERS AGREEMENT
This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of October 13, 2010, by
and among Carey Investment Holdings Corp., a Delaware corporation (together with
its successors and assigns, the “Company”), Carey Intermediate Holdings Corp., a
Delaware corporation (together with its successors and assigns, “Holdings”),
Associated Materials, LLC, a Delaware limited liability company, Hellman &
Friedman Capital Partners VI, L.P., a Delaware limited partnership (“H&F VI”),
Hellman & Friedman Capital Partners VI (Parallel), L.P., a Delaware limited
partnership (“H&F VI Parallel”), Hellman & Friedman Capital Executives VI, L.P.,
a Delaware limited partnership (“H&F Executives VI”), Hellman & Friedman Capital
Associates VI, L.P., a Delaware limited partnership (“H&F Associates VI”),
certain stockholders and holders of Options of the Company listed on the
Executive Signature Page hereto (collectively, the “Executives”) and any other
stockholder or holder of Options of the Company who from time to time becomes a
party hereto pursuant to Section 5.6(b).
W I T N E S S E T H :
WHEREAS, pursuant to a Subscription Agreement, dated as of October 13, 2010,
among the Company, H&F VI, H&F Parallel VI, H&F Executives VI and H&F Associates
VI, H&F VI, H&F Parallel VI, H&F Executives VI and H&F Associates V, severally
and not jointly, subscribed for shares of Common Stock and Convertible Notes as
set forth on Schedule 1 to such agreement;
WHEREAS, each of the Executives, pursuant to Subscription Agreements, dated as
of October 13, 2010, between the Company and such Executive, agreed to acquire
shares of Common Stock for cash upon the terms and subject to the conditions set
forth therein and, as a condition of receipt of such shares, is required to
enter into this Agreement;
WHEREAS, the Company, Holdings, Associated and the Stockholders each desire to
enter into this Agreement to, inter alia, regulate and limit certain rights
relating to the Equity Securities and to limit the sale, assignment, transfer,
encumbrance or other disposition of such Equity Securities and to provide for
the management of the Company, Holdings and Associated as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
Section 1.1. Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. Notwithstanding the foregoing, (i) the Company, its
Subsidiaries and its other controlled Affiliates shall not be considered
Affiliates of any Stockholder or any of such Stockholder’s Affiliates (other
than the Company, its Subsidiaries and its other controlled Affiliates) and
(ii) none of the H&F Investors shall be considered Affiliates of any portfolio
company in which the H&F Investors or any of their investment fund Affiliates
have made a debt or equity investment (and vice versa).

 

 



--------------------------------------------------------------------------------



 



“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Employee” shall mean (i) with respect to any Management Stockholder
who is a director, employee or consultant of the Company or any of its
Subsidiaries, such director, employee or consultant and (ii) with respect to any
Management Stockholder who is not a director, employee or consultant of the
Company or any of its Subsidiaries, the director, employee or consultant of the
Company or any of its Subsidiaries with respect to whom such Management
Stockholder is a Permitted Transferee.
“Applicable Law” shall mean, with respect to any Person, all provisions of laws,
statutes, ordinances, rules, regulations, permits or certificates of any
Governmental Authority applicable to such Person or any of its assets or
property, and all judgments, injunctions, orders and decrees of all courts,
arbitrators or Governmental Authorities in proceedings or actions in which such
Person is a party or by which any of its assets or properties are bound.
“Associated” shall have the meaning set forth in the recitals to this Agreement.
“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.
“Board” shall mean the Board of Directors of the Company.
“Business Day” shall mean any day except a Saturday, a Sunday or any other day
on which commercial banks in New York, New York are required or authorized by
Applicable Law to close.
“Bylaws” shall mean the bylaws of the Company, as amended from time to time.
“Capital Stock” shall mean:
(a) in the case of a corporation, corporate stock (including common and
preferred stock);
(b) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(c) in the case of an association or other business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock.

 

2



--------------------------------------------------------------------------------



 



As used herein, unless the context otherwise requires, “Capital Stock” shall
refer to the capital stock of the Company.
“Cause” means, with respect to any Applicable Employee, the meaning given to
such term in the employment agreement, consulting agreement or other similar
agreement specifying the terms of such Applicable Employee’s employment with,
service to, or engagement by, the Company or one of its Affiliates, or if no
such agreement exists with respect to such Applicable Employee or “Cause” is not
defined in such agreement for such Applicable Employee, any of the following:
(i) embezzlement, theft or misappropriation by the Applicable Employee of any
property of the Company or any of its Affiliates; (ii) any breach by the
Applicable Employee of any restrictive covenants applicable to such Applicable
Employee; (iii) any breach by the Applicable Employee of any provision of his or
her employment agreement or consulting agreement (or other similar agreement
specifying the terms of such Applicable Employee’s employment with, service to,
or engagement by, the Company or one of its Affiliates), which breach is not
cured, to the extent susceptible to cure, within fourteen (14) days after the
Company has given written notice to the Applicable Employee describing such
breach; (iv) failure or refusal by the Applicable Employee to perform any
directive of the Board or the duties of his or her employment, service or
engagement which continues for a period of fourteen (14) days following notice
thereof by the Company to the Applicable Employee; (v) any act by the Applicable
Employee constituting a felony or otherwise involving theft, fraud, dishonesty,
misrepresentation or moral turpitude; (vi) the Applicable Employee’s conviction
of, or a plea of nolo contendere (or a similar plea) to, any criminal offense;
(vii) gross negligence or willful misconduct on the part of the Applicable
Employee in the performance of his or her duties as an employee, officer or
director of the Company or any of its Affiliates; (viii) the Applicable
Employee’s breach of his or her fiduciary obligations, or disloyalty, to the
Company or any of its Affiliates; (ix) any act or omission to act of the
Applicable Employee intended to harm or damage the business, property,
operations, financial condition or reputation of the Company or any of its
Affiliates; (x) any chemical dependence of the Applicable Employee which
adversely affects the performance of his or her duties and responsibilities to
the Company or any of its Affiliates; or (xi) the Applicable Employee’s
violation of the Company’s or any of its Affiliate’s code of ethics, code of
business conduct or similar policies applicable to such Applicable Employee. The
existence or non-existence of Cause with respect to any Applicable Employee will
be determined in good faith by the Board.
“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Company, as amended from time to time.
“Closing” has the meaning set forth in the Merger Agreement.
“Common Stock” shall mean the Common Stock of the Company, par value $0.01 per
share.
“Company” shall have the meaning set forth in the preamble to this Agreement.

 

3



--------------------------------------------------------------------------------



 



“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
“Controlled Entity” shall mean any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
controlled by the Company.
“Convertible Note” means the $5,000,000 in aggregate principal amount of
Subordinated Convertible Promissory Notes executed by the Company in favor of
the H&F Investors, as they may be amended from time to time.
“Designated Sale Event” shall mean any transaction or series of related
transactions that would result in the sale of fifteen percent (15%) or more of
the Equity Securities of the Company (calculated by assuming conversion of the
Convertible Notes into Common Stock).
“Director” shall mean a member of the Board.
“Dispute” shall have the meaning set forth in Section 5.8.
“Drag Along Event” shall mean a transaction or series of related transactions
(whether pursuant to a merger, consolidation, direct or indirect sale of Equity
Securities or otherwise) that would result in the sale of at least 50% of the
Equity Securities of the Company (which may include Equity Securities held by
the Drag Sellers, Other Drag Stockholders and/or other holders of Equity
Securities) or a sale of all or substantially all of the assets of the Company,
in each case to a Person that is not an Affiliate of any Drag Seller.
“Drag Seller” shall have the meaning set forth in Section 2.4(a) of this
Agreement.
“Equity Securities” shall mean, as of any applicable date of determination, the
shares of Capital Stock of the Company outstanding as of such date of
determination.
“Escrow Holder” shall have the meaning set forth in Section 2.1(g) of this
Agreement.
“Excess New Securities” shall have the meaning set forth in Section 2.5(a) of
this Agreement.
“Excess Participants” shall have the meaning set forth in Section 2.3(b) of this
Agreement.
“Excess Tag Securities” shall have the meaning set forth in Section 2.3(b) of
this Agreement.

 

4



--------------------------------------------------------------------------------



 



“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Executives” shall have the meaning set forth in the preamble to this Agreement.
“Governmental Authority” shall mean any U.S. or non-U.S. federal, state,
municipal or other governmental department, board, bureau, agency or
instrumentality, or any court.
“H&F Investor” and “H&F Investors” shall mean, as of any applicable date of
determination, H&F VI, H&F VI Parallel, H&F Executives VI, H&F Associates VI and
any of their Affiliates that hold as of such date of determination Equity
Securities of the Company.
“Holders’ Counsel” shall have the meaning set forth in the definition of
“Registration Expenses.”
“Holdings” shall have the meaning set forth in the recitals to this Agreement.
“Incentive Securities” shall mean and include, at any time, (a) all Stock
Options and (b) all shares of Capital Stock issued upon the exercise of Stock
Options.
“Incidental Registration” shall have the meaning set forth in Section 3.2(a) of
this Agreement.
“In-Kind Distribution” shall mean any Transfer pursuant to which any H&F
Investor effects a bona fide distribution of Equity Securities to their
partners, members, stockholders or beneficiaries that is made without payment of
consideration therefor in accordance with the governing documents of such H&F
Investor.
“Management Stockholder” shall mean, as of any applicable date of determination,
each of the Executives, each of the members of management or other employees,
consultants or directors of the Company or its Subsidiaries and each Permitted
Transferee of any of the foregoing individuals who, from time to time, becomes
party to this Agreement pursuant to Section 5.6(b) hereto and, in each case, who
hold as of such date of determination Equity Securities and/or Options of the
Company.
“Management Stockholder Group” means each Executive for so long as he or she
holds Equity Securities and/or Options of the Company and any of his or her
Permitted Transferees that hold Equity Securities and/or Options of the Company
and have become parties to this Agreement pursuant to Section 5.6(b).
“Merger Agreement” means the Agreement and Plan of Merger, dated as of
September 8, 2010, among the Company, Holdings, Carey Acquisition Corp. and AMH
Holdings, Inc., as amended from time to time.
“NASDAQ” shall mean The Nasdaq Stock Market, Inc.

 

5



--------------------------------------------------------------------------------



 



“New Securities” shall mean any Capital Stock of the Company or any of its
Subsidiaries, whether authorized now or in the future, and any rights, options
or warrants to purchase any Capital Stock (“Options”), provided that “New
Securities” shall not include (a) Capital Stock sold in a Public Offering or in
a transaction pursuant to Rule 144A of the Securities Act, (b) Capital Stock
issued as consideration in any merger or Recapitalization of the Company or
issued as consideration for the acquisition of another Person or assets of
another Person, (c) any issuance of Capital Stock approved by the H&F Investors
to any Person which is determined by the Board to be strategically beneficial to
the operations of the Company (other than solely as a source of capital),
(d) Options issued to a commercial bank, commercial leasing company or other
Person whose principal business is the extension of financing to third parties
as part of any financing transaction, so long as such Options are not the only
security or other financing component of such financing transaction,
(e) Incentive Securities or (f) Capital Stock issued by any direct or indirect
wholly owned Subsidiary of the Company to the Company and/or any one or more of
its other wholly owned Subsidiaries.
“New Securities Price” shall have the meaning set forth in Section 2.5(a) of
this Agreement.
“Non-H&F Stockholder” shall mean each of the Stockholders other than the H&F
Investors.
“Options” shall have the meaning set forth in the definition of “New
Securities.”
“Other Drag Stockholders” shall have the meaning set forth in Section 2.4(b) of
this Agreement.
“Other Tag Stockholders” shall have the meaning set forth in Section 2.3(a) of
this Agreement.
“Participant” shall have the meaning set forth in Section 2.3(b) of this
Agreement.
“Permitted Transferee” shall mean, with respect to a Management Stockholder,
(i) a trust or custodianship the beneficiaries of which may include only the
Applicable Employee for such Management Stockholder, and the spouse and lineal
descendants (including children by adoption and step children) of such
Applicable Employee and with respect to which such Applicable Employee is the
sole trustee or custodian or (ii) any limited liability company or partnership
(A) with respect to which all of the outstanding equity interests are
beneficially owned solely by the Applicable Employee for such Management
Stockholder, and the spouse and lineal descendants (including children by
adoption and step children) of such Applicable Employee and (B) with respect to
which such Applicable Employee is the sole manager or managing member (if a
limited liability company) or the sole general partner (if a limited
partnership) and otherwise has the sole power to direct or cause the direction
of the management and policies, directly or indirectly, of such limited
liability company or partnership, whether through the ownership of voting
securities, by contract or otherwise.

 

6



--------------------------------------------------------------------------------



 



“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments and agencies and political subdivisions thereof.
“Plan Asset Regulations” shall mean the regulations issued by the U.S.
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations, or any successor regulations.
“Post-IPO Release Event” shall have the meaning set forth in Section 2.7.
“Preemptive Exercise Notice” shall have the meaning set forth in Section 2.5(a)
of this Agreement.
“Preemptive Notice” shall have the meaning set forth in Section 2.5(a) of this
Agreement.
“Pro Rata Amount” shall mean, at any time, (x) with respect to any H&F Investor
in connection with any issuance of New Securities, the quotient (expressed as a
percentage) obtained by dividing (a) the number of Equity Securities held by
such Stockholder at such time (calculated by assuming conversion of the
Convertible Notes into Common Stock) by (b) the aggregate number of Equity
Securities outstanding at such time (such quotient, the “Maximum Pro Rata
Amount”) and (y) with respect to any Non-H&F Stockholder in connection with any
issuance of New Securities, the Maximum Pro Rata Amount multiplied by the
quotient (which in no event shall exceed one) obtained by dividing (a) the
aggregate amount of such New Securities that the H&F Investors, in the
aggregate, request to purchase in their Preemptive Exercise Notices with respect
to such issuance by (b) the H&F Investors’ (taken together) Maximum Pro Rata
Amount of such New Securities. For the avoidance of doubt, it is understood that
if the H&F Investors do not deliver any Preemptive Exercise Notice in connection
with an issuance of New Securities, the Pro Rata Amount of each Non-H&F
Stockholder with respect to such issuance of New Securities shall be 0%.
“Pro Rata Transfer” shall have the meaning set forth in Section 2.7(a).
“Public Offering” shall mean a sale of Common Stock through an underwritten
public offering pursuant to an effective registration statement filed with the
SEC.
“Recapitalization” shall mean a transaction or series of related transactions
that result in a distribution by repurchase to holders of Equity Securities
(including any debt or equity financing related to such distribution by
repurchase).
“Registration” shall mean each Required Registration and each Incidental
Registration.

 

7



--------------------------------------------------------------------------------



 



“Registration Expenses” shall mean, with respect to the Company, all expenses
incident to the Company’s performance of or compliance with Article III
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications of
the Registrable Securities), expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with the Depository Trust
Company, messenger and delivery expenses, internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), and fees and disbursements of counsel for the
Company and its independent certified public accountants (including the expenses
of any management review, cold comfort letters or any special audits required by
or incident to such performance and compliance), securities acts liability
insurance (if the Company elects to obtain such insurance), the reasonable fees
and expenses of any special experts retained by the Company in connection with
such registration, fees and expenses of other Persons retained by the Company,
the fees and expenses of one (1) counsel and applicable local counsel (the
“Holders’ Counsel”) which represents the holders of Registrable Securities to be
included in the relevant Registration that are H&F Investors, selected by the
holders of a majority of the Registrable Securities held by the H&F Investors to
be included in such Registration; but not including any underwriting fees,
discounts or commissions attributable to the sale of securities or fees and
expenses of counsel representing the holders of Registrable Securities included
in such Registration (other than the Holders’ Counsel) incurred in connection
with the sale of Registrable Securities.
“Registrable Securities” shall mean, at any time (x) any shares of Common Stock;
and (y) any securities issued or issuable in respect of shares of Common Stock
(including, without limitation, by way of stock dividend, stock split,
distribution, exchange, combination, merger, recapitalization, reorganization or
otherwise). As to any particular Registrable Securities once issued, such
Registrable Securities shall cease to be Registrable Securities:
(a) when a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement;
(b) a registration statement on Form S-8 (or any successor form) covering such
securities is effective;
(c) such security is sold pursuant to Rule 144 or 145 promulgated under the
Securities Act (or another exemption from the registration requirements of the
Securities Act);
(d) the holder thereof (together with (i) his, her or its Family Affiliates and
Beneficiaries if such holder is a Management Stockholder or (ii) his, her or its
Affiliates if such holder is a H&F Investor), beneficially owns (excluding any
securities covered by the foregoing clause (b)) less than one percent (1%) of
the shares of Common Stock that are outstanding at such time and such holder is
able to dispose of all of his, her or its Registrable Securities in any ninety
(90) day period pursuant to Rule 144 (or any similar or analogous rule)
promulgated under the Securities Act; or

 

8



--------------------------------------------------------------------------------



 



(e) when such securities shall have ceased to be outstanding.
For the avoidance of doubt, it is understood that, with respect to any
Registrable Securities for which a Stockholder holds vested but unexercised
Stock Options or other Options exercisable for, convertible into or exchangeable
for Registrable Securities, to the extent that such Registrable Securities are
to be sold pursuant to Article III, such Stockholder must exercise, convert or
exchange the relevant Stock Option or other Option and transfer the relevant
underlying securities that are Registrable Securities (rather than the Stock
Option or other Option) (in each case, net of any amounts required to be
withheld by the Company or any of its Subsidiaries in connection with such
exercise, conversion or exchange).
“Required Registration” shall have the meaning set forth in Section 3.1(a) of
this Agreement.
“Rollover Shares” shall mean the shares of Common Stock purchased by any
Management Stockholder for cash on or prior to the earlier of (i) the maturity
date of the Convertible Note or (ii) such date on which the Convertible Note
shall no longer be outstanding (whether due to prepayment, redemption,
conversion or otherwise).
“SEC” shall mean, at any time, the Securities and Exchange Commission or any
other federal agency at such time administering the Securities Act.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Stock Options” shall mean all options to purchase Equity Securities granted to
members of management and key employees of the Company pursuant to a stock
option or similar equity plan approved by the Board.
“Stock Option Plan” shall mean the Carey Investment Holdings Corp. Stock
Incentive Plan, as such plan may be amended from time to time.
“Stockholder” shall mean, as of any applicable date of determination, each H&F
Investor, each Management Stockholder, each Executive and each other Person who
becomes a party to this Agreement pursuant to Section 5.6(b) and, in each case,
who holds Equity Securities of the Company as of such date of determination.

 

9



--------------------------------------------------------------------------------



 



“Subsidiary” shall mean, with respect to any Person at any time, any
corporation, partnership, business trust, joint stock company, association,
limited liability company or other business entity of which (a) if a
corporation, a majority of the total voting power of stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors or trustees thereof is at such time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (b) if a partnership, limited liability
company, business trust, joint stock company, association or other business
entity other than a corporation, a majority of the partnership, membership or
other similar ownership interests thereof is at such time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company, business trust, joint stock company, association or
other business entity other than a corporation if such Person or Persons shall
be allocated a majority of the partnership, association or other business entity
gains or losses or shall be or control the managing director, manager, a general
partner or the trustee of such partnership, limited liability company, business
trust, joint stock company, association or other business entity.
“Tag-Eligible Securities” shall mean Equity Securities and shares of Common
Stock issuable upon the exercise of Stock Options that are vested as of any
applicable date of determination that are of the same class, series and type of
Equity Securities set forth in the relevant Transfer Notice.
“Tag Sellers” shall have the meaning set forth in Section 2.3(a) of this
Agreement.
“Transfer” shall have the meaning set forth in Section 2.1(a) of this Agreement.
“Transfer Notice” shall have the meaning set forth in Section 2.3(a) of this
Agreement.
“Voting Stock” shall mean the Common Stock any other Capital Stock of the
Company entitled to vote in the election of directors of the Company.
“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.
ARTICLE II
TRANSFER OF EQUITY SECURITIES
Section 2.1. General Restrictions on Transfers.
(a) Prior to the consummation of an initial Public Offering, no Stockholder may,
directly or indirectly sell, exchange, assign, pledge, hypothecate, gift or
otherwise or transfer, dispose of or encumber (all of which acts shall be deemed
included in the term “Transfer” as used in this Agreement) any Equity Securities
or any legal, economic or beneficial interest in any Equity Securities (in each
case, whether held in its own right or by its representative and whether
voluntary or involuntary or by operation of law) unless (i) such Transfer of
Equity Securities is made on the books of the Company and is not in violation of
the provisions of this ARTICLE II and (ii) the transferee of such Equity
Securities (if other than (A) the Company, any of its Subsidiaries or another
Stockholder, (B) a transferee in a sale of Equity Securities made under
Rule 144, or (C) a transferee of Shares pursuant to an offer and sale registered
under the Securities Act) agrees to become a party to this Agreement pursuant to
Section 5.6(b) and executes such further documents as may be necessary, in the
reasonable judgment of the Company, to make him, her or it a party hereto. For
the avoidance of doubt, it is understood that a transfer of limited partnership
interests, limited liability company interests or similar interests in any of
the H&F Investors, any other private equity fund or any parent entity with
respect to any such H&F Investor or private equity fund shall not constitute a
Transfer for purposes of this Agreement.

 

10



--------------------------------------------------------------------------------



 



(b) From and after the date hereof until this Agreement is terminated, all
certificates or other instruments representing Equity Securities held by any of
the Stockholders shall bear a legend which shall substantially state as follows:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND HAVE THE
BENEFIT OF A STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER 13, 2010, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME. A COPY OF SUCH STOCKHOLDERS AGREEMENT HAS BEEN
FILED IN THE CHIEF EXECUTIVE OFFICE OF THE COMPANY WHERE THE SAME MAY BE
INSPECTED DAILY DURING BUSINESS HOURS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION AND SUCH SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (II) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.”
Notwithstanding the foregoing provisions of this Section 2.1(b), the legend
required by the paragraph immediately above shall be removed from any such
certificates representing Equity Securities (i) when and so long as such Equity
Securities shall have been effectively registered under the Securities Act and
disposed of pursuant thereto or (ii) if and when requested by the Company, the
Company shall have received an opinion of counsel reasonably satisfactory to it
that such Equity Securities may be freely Transferred at any time without
registration thereof under the Securities Act and that such legend may be
removed.
(c) Any purported Transfer of Equity Securities or any interest in any Equity
Securities other than in accordance with this Agreement by any Stockholder shall
be null and void, and the Company shall refuse to recognize any such Transfer
for any purpose and shall not reflect in its records any change in record
ownership of Equity Securities pursuant to any such Transfer.

 

11



--------------------------------------------------------------------------------



 



(d) Without the prior written consent of the H&F Investors, the Company shall
not issue any Equity Securities upon original issue or reissue or otherwise
dispose of any Equity Securities (other than Equity Securities registered under
the Securities Act) unless the recipient or transferee of such Equity Securities
(if other than a Stockholder) shall agree to become a party to this Agreement
pursuant to Section 5.6(b) hereof and executes such further documents as may be
necessary, in the reasonable judgment of the Company, to make him, her or it a
party hereto or thereto.
(e) Each Stockholder acknowledges that the Equity Securities have not been
registered under the Securities Act and may not be Transferred except pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption from registration under the Securities Act. Each Stockholder agrees
that it will not Transfer any Equity Securities at any time if such action would
constitute a violation of any securities laws of any applicable jurisdiction or
a breach of the conditions to any exemption from registration of Equity
Securities under any such laws or a breach of any undertaking or agreement of
such Stockholder entered into pursuant to such laws or in connection with
obtaining an exemption thereunder. Each Stockholder agrees that any Equity
Securities to be held by it, him or her shall bear the restrictive legend set
forth in Section 2.1(b).
(f) No Stockholder shall grant any proxy or enter into or agree to be bound by
any voting trust with respect to any Equity Securities or enter into any
agreements or arrangements of either kind with any person with respect to any
Equity Securities inconsistent with the provisions of this Agreement (whether or
not such agreements and arrangements are with other Stockholders or holders of
Equity Securities who are not parties to this Agreement), including agreements
or arrangements with respect to the acquisition, disposition or voting (if
applicable) of any Equity Securities, nor shall any Stockholder act, for any
reason, as a member of a group or in concert with any other Persons in
connection with the acquisition, disposition or voting (if applicable) of any
Equity Securities in any manner which is inconsistent with the provisions of
this Agreement.
(g) Each Non-H&F Stockholder agrees that, with respect to any stock
certificate(s) evidencing any Equity Securities owned by such Non-H&F
Stockholder, the Company shall deliver (or cause to be delivered) such
certificate(s) to the Secretary of the Company or other designee of the Company
(the “Escrow Holder”), who is hereby appointed to hold such certificate(s) in
escrow and to take all such actions and to effectuate all such Transfers of such
Equity Securities as are in accordance with the terms of this Agreement. The
Company agrees to provide such Non-H&F Stockholder with a photocopy of such
stock certificate(s) upon such Non-H&F Stockholder’s request. The Non-H&F
Stockholder and the Company agree that the Escrow Holder will not be liable to
any party to this Agreement (or to any other party) for any actions or omissions
unless the Escrow Holder is grossly negligent or intentionally fraudulent in
carrying out the duties of the Escrow Holder under this Agreement. The Escrow
Holder may rely upon any letter, notice or other document executed with any
signature purported to be genuine and may rely on the advice of counsel and obey
any order of any court with respect to the transactions contemplated by this
Agreement.

 

12



--------------------------------------------------------------------------------



 



Section 2.2. Permitted Transfers; Restrictions on Transfers by Non-H&F
Stockholders Transfers.
(a) Each Stockholder (other than a Management Stockholder) may (i) Transfer any
or all of the Equity Securities held by it to any of its Affiliates without
complying with the provisions of this ARTICLE II, other than Section 2.1;
provided, however, that, with respect to a Transfer to an Affiliate, (x) such
Affiliate shall have agreed with all parties hereto, in a written instrument
reasonably satisfactory to the Company, that it will immediately convey record
and beneficial ownership of all Equity Securities and all rights and obligations
hereunder to such Stockholder or another Affiliate of such Stockholder if it
ceases to be an Affiliate of such Stockholder and (y) as a condition to such
Transfer, such Affiliate shall become a party to this Agreement as provided in
Section 2.1(a), and (ii) after the consummation of the initial Public Offering,
distribute any or all of the Equity Securities held by it pursuant to an In-Kind
Distribution without complying with the provisions of this ARTICLE II, other
than Section 2.1 (but excluding clause (ii) of Section 2.1(a)) and Section 2.7.
(b) Each Stockholder that is a Management Stockholder may Transfer any or all of
the Equity Securities held by him or her to a Permitted Transferee without
complying with the provisions of this ARTICLE II other than Section 2.1;
provided that (i) such Permitted Transferee shall have agreed with all parties
hereto, in a written instrument reasonably satisfactory to the Company, that he,
she or it will immediately convey record and beneficial ownership of all Equity
Securities and all rights and obligations hereunder to such Management
Stockholder or another Permitted Transferee of such Management Stockholder if
he, she or it ceases to be a Permitted Transferee of such Management Stockholder
and (ii) as a condition to such Transfer, such Permitted Transferee shall become
a party to this Agreement as provided in Section 5.6(b); provided, however, that
in no event shall the aggregate number of members of any Management Stockholder
Group at any time exceed three at such time.
(c) With respect to each Non-H&F Stockholder, during the period beginning on the
date hereof and ending on the first anniversary of the consummation of an
initial Public Offering (the “Transfer Restriction Period”), such Non-H&F
Stockholder shall not Transfer any Equity Securities to any Person, except
Transfers (i) to Affiliates or Permitted Transferees, as applicable, pursuant to
Section 2.2(a) and 2.2(b), (ii) pursuant to and in compliance with Section 2.3,
Section 2.4, Section 2.5 (if such Non-H&F Stockholder is an Alternative
Procedure Purchaser), Section 2.6 or Section 2.7, (iii) in a Public Offering
pursuant to and in compliance with ARTICLE III or (iv) upon receipt of the prior
written consent of the H&F Investors.
Section 2.3. Tag-Along Rights.
(a) Subject to Section 2.3(e), in the event that any H&F Investor or group of
H&F Investors (“Tag Sellers”) propose to effect a Transfer of Equity Securities
that will result in a Designated Sale Event, such Tag Sellers shall give written
notice (the “Transfer Notice”) to the Company and each of the other Stockholders
and holders of vested Stock Options that are not Tag Sellers (the “Other Tag
Stockholders”) at least fifteen (15) days prior to the scheduled consummation of
such Transfer. The Transfer Notice shall describe in reasonable detail the
proposed Transfer including, without limitation, the identity of the proposed
purchaser, the type and number of shares of Equity Securities to be sold, the
purchase price of each such share of Equity Securities to be sold, the form of
consideration, the amount of any escrow, the nature of any other material terms
of such sale and the date such proposed sale is expected to be consummated.

 

13



--------------------------------------------------------------------------------



 



(b) Each of the Other Tag Stockholders shall have the right, exercisable upon
delivery of an irrevocable written notice to the Tag Seller within ten (10) days
after receipt of the Transfer Notice (the “Response Deadline”), to participate
in such proposed Transfer on substantially the same terms and conditions as set
forth in the Transfer Notice including, without limitation, the making of
representations and warranties as to due incorporation, existence and good
standing, power and authority of such Other Tag Stockholder, ownership of the
Equity Securities and such other representations and warranties to be made by
the Tag Sellers, the granting of all indemnifications and participating in any
escrow arrangements to the extent of their respective pro rata portion and
similar agreements agreed to by the Tag Seller, provided that the
indemnification obligation of any Other Tag Stockholder to a proposed transferee
with respect to the breach of any representation or warranty concerning the
Company shall be limited to the lesser of its respective pro rata portion of the
obligation and the proceeds to be received by such Other Tag Stockholder in
connection with such Transfer. For the avoidance of doubt, it is understood that
in order to be entitled to exercise his, her or its right to sell Equity
Securities in a Transfer pursuant to this Section 2.3, each Other Tag
Stockholder must agree to make to the proposed purchaser the same
representations, warranties, covenants, indemnities and agreements as the Tag
Sellers agree to make in connection with such Transfer. For an Other Tag
Stockholder to participate in such Transfer with respect to its vested Stock
Options (a “Tag Option Holder”), such Tag Option Holder, by the Response
Deadline, must deliver to the Company (1) its notice of election to exercise a
number of Stock Options up to its pro rata portion (as described below),
(2) payment for the aggregate exercise price for such exercise and (3) if not
already a party to this Agreement, an executed signature page to this Agreement.
Each Other Tag Stockholder electing to participate in the Transfer described in
the Transfer Notice (each, a “Participant”) shall indicate in its notice of
election to the Tag Seller the maximum number of Tag-Eligible Securities it
desires to Transfer. Each such Participant shall be entitled to Transfer a
number of Tag-Eligible Securities equal to such holder’s pro rata portion of the
total number of Tag-Eligible Securities to be Transferred, as set forth in the
Transfer Notice, up to such maximum number, provided that the H&F Investors may,
at their option, indicate the number of Tag-Eligible Securities that they desire
to Transfer in the aggregate instead of per Participant. For purposes of this
Section 2.3(b) and Section 2.3(c), “pro rata portion” shall mean for each
Participant, with the H&F Investors being treated as one Participant if so
requested, a fraction, the numerator of which is the number of Tag-Eligible
Securities held by such Participant (calculated assuming conversion of the
Convertible Notes into Common Stock) immediately prior to the Transfer proposed
in the Transfer Notice and the denominator of which is the total number of
Tag-Eligible Securities (calculated assuming conversion of the Convertible Notes
into Common Stock) included in such Transfer outstanding immediately prior to
the Transfer proposed in the Transfer Notice held by the Tag Seller and the
Other Tag Stockholders collectively. In the event that any Stockholder does not
elect to sell all of its respective pro rata portion, the Tag-Eligible
Securities that were available for sale by such non-electing Other Tag
Stockholders but are not being so sold (the “Excess Tag Securities”) shall
automatically be deemed to be accepted for sale by (i) each Other Tag
Stockholder who indicated in their written response to the Transfer Notice a
desire to participate in the sale of Tag-Eligible Securities in excess of its
pro rata portion and (ii) the Tag Seller (collectively, the “Excess
Participants”). Unless otherwise agreed by all of the Excess Participants, each
Excess Participant shall sell a number of Excess Tag Securities equal to the
lesser of (x) the number of Excess Tag Securities indicated in the written
response to the Transfer Notice or, in the case of the Tag Seller, the Transfer
Notice, if any, and (y) an amount equal to the product of (A) the aggregate
number of Excess Tag Securities and (B) a fraction, the numerator of which is
the number of Tag-Eligible Securities held at such time by such Excess
Participant (calculated assuming conversion of the Convertible Notes into Common
Stock) and the denominator of which is the aggregate number of Tag-Eligible
Securities held at such time by all Excess Participants (calculated assuming
conversion of the Convertible Notes into Common Stock).

 

14



--------------------------------------------------------------------------------



 



(c) Each Participant shall effect its participation in the Transfer by
delivering to the Tag Seller (to hold in trust as agent for such Participant),
or the Escrow Holder shall deliver to the Tag Seller on behalf of such
Participant, in each case, at least three (3) Business Days prior to the date
scheduled for such Transfer as set forth in the Transfer Notice, one or more
certificates or other instruments, as applicable, in proper form for transfer,
which represent the number of Tag-Eligible Securities that such Participant
desires to Transfer in accordance with Section 2.3(b). Such certificate or
certificates or other instruments, as applicable, shall be delivered by the Tag
Seller to such Transferee on the date scheduled for such Transfer in
consummation of the Transfer pursuant to the terms and conditions specified in
the definitive agreement for the Transfer and such Transferee shall remit to
each such Participant its pro rata portion of the sale proceeds (net of any
costs and expenses incurred by the Tag Seller in connection with such Transfer)
to which such Participant is entitled by reason of its participation in such
sale. The Tag Seller’s sale of Equity Securities in any sale proposed in a
Transfer Notice shall be effected on terms and conditions not substantially more
favorable than those set forth in such definitive agreement for the Transfer and
applicable to the other Participants. In the event the proposed Transfer is not
consummated within twenty (20) Business Days of the date such certificate or
certificates have been delivered to the Tag Seller for such Transfer, the
Participant shall have the right to request the Tag Seller in writing to
promptly return all certificates and/or instruments received from such
Participant.
(d) Notwithstanding the delivery of any Transfer Notice, all determinations as
to whether to complete any such Transfer and as to the timing, manner, price and
other terms and conditions of any such Transfer shall be at the sole discretion
of the Tag Sellers. The exercise or non-exercise of the rights of any of the
Other Tag Stockholders hereunder to participate in one or more Transfers of
Equity Securities made by the Tag Seller shall not adversely affect their rights
to participate in subsequent Transfers of Equity Securities subject to this
Section 2.3. Nothing in this Section 2.3 shall change the limitations and
obligations set forth in Section 2.1 and 2.2.
(e) This Section 2.3 shall not apply to (i) any Transfer to an Affiliate
pursuant to Section 2.2(a), (ii) any Transfer in a Public Offering, (iii) any
Transfer pursuant to Rule 144 (or any similar or analogous rule) promulgated
under the Securities Act, (iv) any Transfer pursuant to Section 2.5 (if such H&F
Investor is an Alternative Procedure Purchaser) or (v) any In-Kind Distribution
after the consummation of an Initial Public Offering.
Section 2.4. Drag-Along Rights.
(a) Each Stockholder agrees that a Drag Along Event may be initiated by a
written consent to do so executed by the H&F Investors. Each party initiating
the Drag Along Event pursuant to the immediately preceding sentence is referred
to herein as a “Drag Seller” and all such initiating parties as “Drag Sellers.”

 

15



--------------------------------------------------------------------------------



 



(b) At the written request of the Drag Seller or Drag Sellers, each of the other
Stockholders that is not an H&F Investor (the “Other Drag Stockholders”) agrees
to vote all of its Voting Stock, at a special or annual meeting of Stockholders
or by written consent in lieu of a meeting, in favor of and, if applicable,
shall sell its pro rata portion of the amount of Equity Securities and Stock
Options to be Transferred in connection with, the Drag Along Event. In order to
effect the foregoing covenant, each Stockholder that is an Other Drag
Stockholder under this Section 2.4 hereby grants to the H&F Investors, to the
extent the H&F Investors are a Drag Seller pursuant to this Section 2.4, with
respect to all of such Stockholder’s Voting Stock an irrevocable proxy (which is
deemed to be coupled with an interest) for the term of this Agreement with
respect to any stockholder vote or action by written consent solely to effect
such Drag Along Event in compliance with this Section 2.4.
(c) The Company and the Other Drag Stockholders each hereby agree to cooperate
fully (including by waiving any other appraisal rights to which such Other Drag
Stockholder may be entitled under Applicable Law and each such Stockholder does
hereby waive all such appraisal rights) with, and to take all actions requested
by, the Drag Sellers and the purchaser in any such Drag Along Event and, to
execute and deliver promptly (and, in any event, by no later than the dates
requested by the Drag Seller) all documents (including, without limitation,
purchase agreements) and instruments as the Drag Sellers and such purchaser
request to effect such Drag Along Event including, without limitation, the
making of representations and warranties as to due incorporation, existence and
good standing, power and authority of such Other Drag Stockholder, ownership of
Equity Securities or Stock Options and such other representations and warrants
to be made by the Drag Sellers and the granting of all indemnifications and the
execution of all agreements (including, without limitation, participating in any
escrow arrangements to the extent of their respective pro rata portion) and
substantially similar arrangements which the Drag Sellers is making or
executing, provided that the indemnification obligation of any Other Drag
Stockholder to proposed purchaser with respect to the breach of any
representation or warranty concerning the Company shall be limited to the lesser
of the pro rata portion of the obligation and the proceeds to be received by
such Other Drag Stockholder in connection with such Drag Along Event. Upon the
closing of such Drag Along Event, each Stockholder shall receive its pro rata
portion of the proceeds (net of any costs and expenses incurred by the H&F
Investors in connection with such Drag Along Event, but only to the extent not
paid or payable by the Company) and such sale shall be on substantially the same
terms and conditions as afforded to the Drag Seller(s); provided, however, that,
in the case of a sale of Common Stock, with respect to any shares of Common
Stock for which a Stockholder holds exercisable and vested but unexercised
Options, the price per share shall be reduced by the exercise price of such
Options or, if required pursuant to the terms of such Options or such Drag Along
Event, such Stockholder must exercise the relevant Option and transfer the
relevant shares of Common Stock (rather than the Option) (in each case, net of
any amounts required to be withheld by the Company); and provided, further,
that, notwithstanding anything to the contrary set forth herein, in any event
the Company shall be permitted to cause all outstanding Options to be treated in
such Drag Along Event in any manner as permitted by their terms, including any
applicable equity plans of the Company. Subject to the transaction costs and
expenses discussed in the immediately preceding sentence, for purposes of
Section 2.4(b) and 2.4(c), “pro rata portion” shall mean with respect to each
Stockholder a fraction, the numerator of which is the number of Equity
Securities (including, for such purposes, the number Stock Options to be
exercised prior to such Transfer or to be cashed-out, assumed or substituted in
such Transfer) held by such Stockholder immediately prior to such Drag Along
Event and the denominator of which is the total number of such Equity Securities
(including, for such purposes, the aggregate number Stock Options to be
exercised prior to such Transfer or to be cashed-out, assumed or substituted in
such Transfer) outstanding immediately prior to such Drag Along Event, in each
case calculated on an as-converted basis and taking into account for each holder
of Stock Options that are cashed-out, assumed or substituted in the Transfer,
rather than exercised prior to the Transfer for shares of Common Stock, the
aggregate exercise price of any such Stock Options cashed-out, assumed or
substituted in the Transfer.

 

16



--------------------------------------------------------------------------------



 



Section 2.5. Grant of Preemptive Rights to Stockholders.
(a) In the event that, at any time, the Company or any of its Subsidiaries shall
decide to undertake an issuance of New Securities that is permitted by this
Agreement, unless the H&F Investors have notified the Company in writing that
they will not exercise their rights under this Section 2.5 with respect o such
issuance (in which case it is understood that the Company shall have no further
obligations under this Section 2.5 with respect to such issuance), the Company
shall at such time deliver to each Stockholder written notice of the Company’s
or such Subsidiary’s decision, describing the amount, type and principal terms
(including the exercise price and expiration date thereof in the case of any
Options) of such New Securities, the purchase price per New Security (the “New
Securities Price”) to be paid by the purchasers of such New Securities and the
other principal terms upon which the Company or such Subsidiary has decided to
issue such New Securities, including, without limitation, the expected timing of
such issuance, which shall not be less than twenty (20) Business Days after the
date upon which such notice is given (the “Preemptive Notice”). Each Stockholder
shall have ten (10) Business Days from the date on which they receive the
Preemptive Notice to agree by irrevocable written notice to the Company (a
“Preemptive Exercise Notice”) to purchase up to their Pro Rata Amount of such
New Securities (and any Excess New Securities) for the New Securities Price and
upon the general terms specified in the Preemptive Notice by giving irrevocable
written notice to the Company and stating therein the quantity of New Securities
to be purchased by any such Stockholder. In the event that in connection with
such a proposed issuance of New Securities, such Stockholder shall for any
reason fail or refuse to give such written notice to the Company within such ten
(10) Business Days period, such Stockholder shall, for all purposes of this
Section 2.5, be deemed to have refused (in that particular instance only) to
purchase any of such New Securities and to have waived (in that particular
instance only) all of its rights under this Section 2.5 to purchase any of such
New Securities. In the event that any Non-H&F Stockholder does not elect to
purchase all of its respective Pro Rata Amount of such New Securities, the New
Securities that were available for purchase by such non-electing Stockholders
(the “Excess New Securities”) shall automatically be deemed to be accepted for
purchase by the Stockholders who indicated in their Preemptive Exercise Notice a
desire to participate in the purchase of New Securities in excess of their Pro
Rata Amount. Unless otherwise agreed by all of the Stockholders participating in
the purchase of such New Securities, each Stockholder who indicated to purchase
more than its Pro Rata Amount shall purchase a number of Excess New Securities
equal to the lesser of (i) the number of Excess New Securities indicated in the
Preemptive Exercise Notice, if any, and (ii) an amount equal to the product of
(A) the aggregate number of Excess New Securities and (B) a fraction, the
numerator of which is the number of Equity Securities held at such time by such
Stockholder and the denominator of which is the aggregate number of Equity
Securities held at such time by all Stockholders who participate in the purchase
of Excess New Securities. Each such

 

17



--------------------------------------------------------------------------------



 



Stockholder shall take or cause to be taken all such reasonable actions as may
be necessary or reasonably desirable in order to consummate expeditiously each
such issuance of New Securities pursuant to this Section 2.5 and any related
transactions, including (1) executing, acknowledging and delivering consents,
assignments, waivers and other documents or instruments; (2) filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and (3) otherwise cooperating with the Company, such
Subsidiary and the other prospective purchasers of such New Securities. Without
limiting the generality of the foregoing, each such Stockholder agrees to
execute and deliver such subscription and other agreements specified by the
Company to which such Stockholder will be party. Notwithstanding anything to the
contrary set forth herein, a Stockholder shall not be entitled to participate in
an issuance of New Securities pursuant to this Section 2.5 unless at the time of
such issuance the Company shall be reasonably satisfied that (x) such
Stockholder is an “accredited investor” as defined in Regulation D of the
Securities Act or such issuance, after giving effect to the participation of
such Stockholder therein, would satisfy the requirements of any other exemption
from registration available at such time under the Securities Act with respect
to such issuance and (y) an exemption from registration or qualification under
any state securities laws or foreign securities laws applicable to such issuance
due to the participation of such Stockholder therein would be available with
respect to such issuance. All costs and expenses incurred by the Company and its
Subsidiaries in connection with any proposed issuance of New Securities (whether
or not consummated), including all attorney’s fees and charges, all accounting
fees and charges and all finders, brokerage or investment banking fees, charges
or commissions, shall be paid by the Company or such Subsidiary. In connection
with such proposed issuance of New Securities (whether or not consummated), the
Company shall pay the fees and out-of-pocket expenses of a single law firm for
all the H&F Investors. Any other costs and expenses incurred by or on behalf of
any Stockholder in connection with such proposed issuance of New Securities
(whether or not consummated) shall be borne by such holder.
(b) In the event any New Securities to be issued by the Company or such
Subsidiary are not subject to a Preemptive Exercise Notice, the Company or such
Subsidiary shall be free to issue such New Securities to any Person, provided
that (i) the price per New Security at which such New Securities are being
issued to and purchased by such Person is not less than the New Securities
Price, (ii) the other terms and conditions pursuant to which such Person
purchases such New Securities are substantially equivalent to the terms set
forth in the Preemptive Notice and (iii) such issuance of New Securities takes
place within ninety (90) days of the Preemptive Notice. After expiration of the
90-day period, any such New Securities to be issued by the Company or such
Subsidiary shall be subject to this Section 2.5.
(c) Notwithstanding any provision hereof to the contrary, if the Company or one
of its Subsidiaries elects to issue New Securities other than in compliance with
Section 2.5(a), which the Company or such Subsidiary may elect to do only with
the prior approval of the H&F Investors and only if the H&F Investors determine
that there are exigent circumstances, the Company shall give notice to the
Stockholders within ten (10) Business Days after the issuance of such New
Securities. Such notice shall set forth the principal terms and conditions of
the issuance, including the purchase price of the New Securities, the date on
which such New Securities were issued and the identities and addresses of the
Persons to whom the New Securities were sold (the “Alternate Procedure
Purchasers”). Each Stockholder shall have ten (10) Business Days after the date
the Company’s notice is given to elect, by giving

 

18



--------------------------------------------------------------------------------



 



notice to the Company and the Alternate Procedure Purchasers, to purchase from
the Alternate Procedure Purchasers up to the number of New Securities that such
Stockholder would otherwise have the right to purchase pursuant to
Section 2.5(a) above had the Company or such Subsidiary complied with the
provisions of Section 2.5(a) in connection with the issuance of such New
Securities under the terms and conditions set forth in the Company’s notice
pursuant to this Section 2.5(c). The closing of sales from the Alternate
Procedure Purchasers to the Stockholders pursuant to this Section 2.5(c) shall
occur within thirty (30) Business Days of the date notice is given to the
Stockholders (subject to extension to the extent necessary to obtain required
governmental or other approvals). The Company shall cause any definitive
agreements relating to issuances of New Securities to Alternate Procedure
Purchasers to include all such provisions as are necessary to give effect to
this Section 2.5(c), including the Alternate Procedure Purchasers’ agreement to
sell such New Securities to the Stockholders, to the extent applicable, on a pro
rata basis (based on the number of New Securities purchased by each Alternate
Procedure Purchaser in the applicable issuance).
Section 2.6. Company’s Right to Purchase Common Stock.
(a) Upon termination under any circumstances of an Applicable Employee’s
employment with, service to, or engagement by, the Company or any of its
Affiliate, the Company shall have the right, but not the obligation, to
purchase, from time to time, any or all of the Common Stock held by such
Applicable Employee and/or his or her Family Affiliates and Beneficiaries
(including, as provided herein, following the exercise of any Option) by
delivering written notice (the “Repurchase Notice”) to such Applicable Employee
within sixty (60) calendar days after the date of such termination of
employment, service or engagement, as applicable (or, if such Common Stock is
acquired upon the exercise, conversion or exchange of an Option, subject to the
proviso set forth below in this Section 2.6(a) within sixty (60) calendar days
after the last date such Option may be exercised, converted or exchanged in
accordance with its terms), at the purchase price determined in accordance with
Section 2.6(b), Section 2.6(c) or Section 2.6(d), as applicable; provided,
however, that if any such share of Common Stock has been held by such Applicable
Employee, Family Affiliate or Beneficiary, as the case may be, for six
(6) months or less at any time the Company is entitled to exercise its right to
purchase such share of Common Stock under this Section 2.6(a) but for this
proviso, the Company may exercise such right to purchase such share of Common
Stock within (but only within) sixty (60) calendar days after such share of
Common Stock has first been held by such Applicable Employee, Family Affiliate
or Beneficiary for greater than six (6) months; provided, further, that in no
event shall this Section 2.6 apply to any Rollover Shares purchased by any
director of the Company or any of its Affiliates who, at the time of such
purchase, is also neither an employee of the Company or any of its Affiliates
nor a managing director or employee of the H&F Investors or any of their
Affiliates.
(b) Subject to Section 2.6(d), if such termination of the Applicable Employee’s
employment, service or engagement, as applicable, is under circumstances other
than as described in Section 2.6(c), the purchase price to be paid by the
Company for any shares of Common Stock to be purchased by the Company pursuant
to Section 2.6(a) shall be the fair market value of such shares of Option Stock
as of the date the Company purchases such shares in accordance with
Section 2.6(a), as determined in good faith by the compensation committee of the
Board (without discount for lack of marketability or minority interest), based
upon a customary appraisal prepared by an independent appraisal company, or such
other reasonable valuation method as such committee shall select and apply as of
the given date.

 

19



--------------------------------------------------------------------------------



 



(c) If such termination of the Applicable Employee’s employment is by the
Company or an Affiliate thereof for Cause or by the Applicable Employee
resigning his or her employment with, service to, or engagement by, the Company
or an Affiliate thereof for any reason, the purchase price to be paid by the
Company for any shares of Common Stock to be purchased by the Company pursuant
to Section 2.6(a) shall be the lesser of: (A) the fair market value (as
determined by the compensation committee of the Board in accordance with
Section 2.6(b)) of such shares of Common Stock as of the date the Company
purchases such shares in accordance with this Section 2.6(a) and (B) the
purchase price paid for such shares of Common Stock.
(d) Notwithstanding Section 2.6(b) and Section 2.6(c), the purchase price to be
paid by the Company for any shares of Common Stock to be purchased by the
Company pursuant to Section 2.6(a) that are Rollover Shares shall be the fair
market value (as determined by the compensation committee of the Board in
accordance with Section 2.6(b)) of such shares of Common Stock as of the date
the Company purchases such shares in accordance with this Section 2.6(a).
(e) If the Company shall elect to exercise its right to purchase any share of
Common Stock under Section 2.6(a), the closing of such purchase by the Company
shall take place no later than forty-five (45) days after the exercise of such
right, which time (i) in the case of the death of the Applicable Employee may be
extended to provide for probate of such Applicable Employee’s estate and
(ii) may be extended in the circumstances set forth in the last sentence of this
Section 2.6(e). On the date scheduled for such closing, the price for the shares
of Common Stock to be purchased by the Company, determined in accordance with
Section 2.6(b), Section 2.6(c) and/or Section 2.6(d), as applicable, shall be
paid by the Company by check or checks to the record holder of such shares
against delivery of a certificate or certificates representing the purchased
shares in proper form for transfer. Notwithstanding the immediately preceding
sentence to the contrary, the Company may pay such price for the shares of
Common Stock to be purchased by the Company, in whole or in part, by offsetting
amounts outstanding under any indebtedness or obligations owed by the Applicable
Employee and/or any of his or her Family Affiliates or Beneficiaries to the
Company or any Affiliate thereof. In connection with such closing, such record
holder shall warrant in writing to the Company good and marketable title to such
shares of Common Stock, free and clear of all claims, liens, charges,
encumbrances and security interests of any nature whatsoever except those under
this Agreement. Notwithstanding anything to the contrary contained herein, all
repurchases of Common Stock by the Company will be subject to applicable
restrictions contained under Delaware law and in the Company’s and any
Affiliate’s debt and equity financing agreements. If any such restrictions
prohibit the Company’s purchase of shares of Common Stock pursuant to
Section 2.6(a) which the Company is otherwise entitled to make, the Company may
make such purchases as soon as it is permitted to do so under such restrictions,
and all restrictions on the transfer of Common Stock in effect on the date such
Company purchase right arose shall remain in effect until fifteen (15) days
after the end of the period in which the Company is permitted to make such
purchases.

 

20



--------------------------------------------------------------------------------



 



(f) If, at any time prior to the date on which the Company’s purchase right with
respect to any shares of Common Stock pursuant to Section 2.6(a) terminates, the
Company shall determine not to exercise such purchase right with respect to such
shares of Common Stock, then the Company shall promptly notify the H&F Investors
of such determination. In such event, the H&F Investors shall have the right to
exercise such purchase right pursuant to the terms and conditions of this
Section 2.6 in the same manner as the Company.
Section 2.7. Certain Transfers after an Initial Public Offering.
(a) After the consummation of an initial Public Offering, in the event that any
of the H&F Investors makes an In-Kind Distribution or a Transfer of Equity
Securities pursuant to Rule 144 (or any similar or analogous rule) promulgated
under the Securities Act (each such Transfer, a “Post-IPO Release Event”), then
each of the Non-H&F Stockholders will be entitled to Transfer to any Person at
any time after the completion of such Post-IPO Release Event a number of Equity
Securities held by such Non-H&F Stockholder (including any Equity Securities
that may be issued upon exercise of a vested Stock Option) equal to the product
of the following: (x) the number of Equity Securities held by such Non-H&F
Stockholder immediately prior to such Post-IPO Release Event multiplied by (y) a
fraction, the numerator of which is the aggregate number of Equity Securities
Transferred by the H&F Investors in such Post-IPO Release Event and the
denominator of which equals the aggregate number of Equity Securities held by
the H&F Investors immediately prior to such Post-IPO Release Event.
Section 2.8. Termination of this Article II. Except for Section 2.5 and
Section 2.6, this Article II shall terminate and be of no further force or
effect on the one-year anniversary of the consummation of an initial Public
Offering. Section 2.5 and Section 2.6 shall terminate and be of no further force
or effect upon the consummation of an initial Public Offering.
ARTICLE III
REGISTRATION RIGHTS
Section 3.1. Required Registration.
(a) Required Registration. At any time after the occurrence of the initial
Public Offering of the Company, the H&F Investors shall have the right to
require (a “Demand Request”) the Company to register under the Securities Act
all or a portion of such number of Registrable Securities as such Stockholders
shall designate for sale in a written request to the Company (each, a “Required
Registration”) and such request shall specify the amount and intended method of
disposition thereof, which may include, among other things, a shelf registration
statement pursuant to Rule 415 (or its successor provision) of the Securities
Act (a “Shelf Registration”).

 

21



--------------------------------------------------------------------------------



 



(b) Piggyback Rights. Upon receipt by the Company of a Demand Request or a
request for a Shelf Take-Down that will include a Marketed Underwritten Offering
(a “Marketed Underwritten Take-Down”), the Company shall deliver a written
notice (a “Demand Notice”) to each of the other Stockholders stating that the
Company intends to comply with such Demand Request or request for such a Shelf
Take-Down and informing each such Stockholder of its right to include
Registrable Securities in such Required Registration or such Shelf Take-Down.
Within five (5) Business Days after receipt of such Demand Notice or request for
such a Shelf Take-Down, each such other Stockholder shall have the right to
request in writing that the Company include all or a specific portion of the
Registrable Securities held by such other Stockholder in such Required
Registration or such Shelf Take-Down.
(c) Postponement. The Company may postpone any Required Registration for a
reasonable period of time, not to exceed ninety (90) days once in every twelve
(12) month period, if the Board determines in good faith that such Required
Registration would (i) require the disclosure of a material transaction or other
matter and such disclosure would be disadvantageous to the Company or
(ii) adversely affect a material financing, acquisition, disposition of assets
or stock, merger or other comparable transaction.
(d) Time for Filing and Effectiveness. As promptly as practicable after a Demand
Request but in no event later than the date which is thirty (30) days after such
Demand Request, the Company shall file with the SEC the Required Registration
with respect to all Registrable Securities to be so registered (which shall be
designated by the Company as an Automatic Shelf Registration if the Company is a
Well-Known Seasoned Issuer at the time of filing such Shelf Registration with
the SEC), and shall use its reasonable efforts to cause such Required
Registration to become effective as promptly as practicable after the filing
thereof, but in no event later than the day which is ninety (90) days after the
date of the Demand Request. The Company will use its reasonable best efforts to
keep any Required Registration filed pursuant to this Section 3.1 effective for
the period beginning on the date on which the Required Registration is declared
effective and ending on the earlier of (i) the date of full distribution of the
Registrable Securities included in such Required Registration and (ii) (x) in
the case of a Shelf Registration, such shorter period as the H&F Investors may
agree in writing or (y) in the case of any other Required Registration, the date
that is one hundred eighty (180) days from the date of first effectiveness.
(e) Selection of Underwriters. In the event (i) that the Registrable Securities
to be registered pursuant to a Required Registration are to be disposed of in an
underwritten Public Offering or (ii) any Underwritten Shelf Take-Down, the
underwriters of such Public Offering or Underwritten Shelf Take-Down shall be
one or more underwriting firms of nationally recognized standing selected by the
H&F Investors.
(f) Priority on Required Registrations. In the event that, in the case of any
Required Registration or Marketed Underwritten Take-Down, the managing
underwriter for the Public Offering or Marketed Underwritten Take-Down
contemplated by Section 3.1(e) shall advise the Company in writing (with a copy
to each holder of Registrable Securities requesting a sale) that, in such
underwriter’s opinion, the amount of securities requested to be included in such
Required Registration or Marketed Underwritten Take-Down would adversely affect
the Public Offering and sale (including pricing) of such Registrable Securities,
then the Registrable Securities that shall be included in the Required
Registration or Marketed Underwritten Take-Down shall be reduced to the extent
necessary to avoid such adverse affect and each Stockholder (including the H&F
Investors) that requested to include Registrable Securities in such Required
Registration or Marketed Underwritten Take-Down shall be entitled to include its
pro rata share of such Registrable

 

22



--------------------------------------------------------------------------------



 



Securities, based upon the number of Registrable Securities requested to be
included by such Stockholders in such Required Registration or Marketed
Underwritten Take-Down; provided, however, that if such managing underwriter
shall advise the Company that, in such underwriter’s opinion, the inclusion of
Registrable Securities held by Management Stockholders would adversely affect
the offering and sale (including pricing) of such securities, then the number of
Registrable Securities held by such Management Stockholders to be included in
such Public Offering may be disproportionately reduced to avoid such adverse
result. If the underwriter has not limited the number of Registrable Securities
to be underwritten, the Company may include securities for its own account (or
for the account of any other Persons) in such registration if the underwriter so
agrees and if the number of Registrable Securities would not thereby be limited.
(g) Shelf Take-Downs. Any of the H&F Investors whose Registrable Securities have
been registered pursuant to a Shelf Registration may initiate an offering or
sale of Registrable Securities pursuant to such Shelf Registration (each, a
“Shelf Take-Down”) and, except as set forth in this Section 3.1 with respect to
Marketed Underwritten Take-Downs, such H&F Investor shall not be required to
permit the offer and sale of Registrable Securities by any other Stockholder in
connection with such Shelf Take-Down. If the initiating H&F Investors so elect
by written request to the Company, a Shelf Take-Down may be in the form of an
underwritten offering (an “Underwritten Shelf Take-Down”), and the Company
shall, if so requested, file and effect an amendment or supplement of the Shelf
Registration for such purpose as soon as practicable. Only the H&F Investors
shall have the right to initiate an Underwritten Shelf Take-Down, and any such
Underwritten Shelf Take-Down that is a Marketed Underwritten Take-Down shall be
deemed to be a registration pursuant to this Section 3.1 and the Company shall
provide notice to the other Stockholders of such registration in accordance with
the provisions of Section 2.5(b).
(h) Suspension of Shelf Registrations. The Company may suspend the sale of
Registrable Securities pursuant to any Shelf Registration for a reasonable
period of time, not to exceed ninety (90) days once in every twelve (12) month
period, if the Board determines in good faith that sales of Registrable
Securities pursuant to such Shelf Registration would (i) require the disclosure
of a material transaction or other matter and such disclosure would be
disadvantageous to the Company or (ii) adversely affect a material financing,
acquisition, disposition of assets or stock, merger or other comparable
transaction. Each Stockholder shall keep confidential the fact that such
suspension is in effect for the permitted duration of such suspension or until
otherwise notified by the Company, except (A) for disclosure to such
Stockholder’s employees, agents and professional advisers who need to know such
information and are obligated to keep it confidential, (B) for disclosures to
the extent required in order to comply with reporting obligations to its limited
partners who have agreed to keep such information confidential and (C) as
required by Applicable Law. In the case of a Shelf Suspension, the Stockholders
agree to suspend use of the applicable prospectus for the permitted duration of
such suspension in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notification referred to
above. The Company shall immediately notify the Stockholders upon the
termination of any such suspension, and shall amend or supplement the
prospectus, if necessary, so it does not contain any material misstatement or
omission prior to the expiration of the suspension and furnish to the
Stockholders such numbers of copies of the prospectus as so amended or
supplemented as the Stockholders may reasonably request. The Company agrees, if
necessary, to supplement or make amendments to the Shelf Registration if
required by the registration form used by the Company for the Shelf Registration
or by the instructions applicable to such registration form or by the Securities
Act or as may reasonably be requested by the H&F Investors.

 

23



--------------------------------------------------------------------------------



 



Section 3.2. Incidental Registration.
(a) Filing of Registration Statement. If the Company at any time proposes to
register, for its own account or the account of another Person, any of its
securities (an “Incidental Registration”) under the Securities Act (other than
(1) in a registration relating solely to employee benefit plans, (2) a
registration statement on Form S-4 or S-8 (or such other similar successor forms
then in effect under the Securities Act), (3) a registration pursuant to which
the Company is offering to exchange its own securities for other securities,
(4) a registration statement relating solely to dividend reinvestment or similar
plans, (5) a shelf registration statement pursuant to which only the initial
purchasers and subsequent transferees of debt securities of the Company or any
of its Subsidiary that are convertible for Registrable Securities and that are
initially issued pursuant to Rule 144A and/or Regulation S (or any successor
provision) of the Securities Act may resell such notes and sell the Registrable
Securities into which such notes may be converted or (6) a registration pursuant
to Section 3.1 hereof), for sale to the public in a Public Offering, it will at
each such time give prompt written notice to all Stockholders of its intention
to do so, which notice shall be given at least ten (10) Business Days prior to
the date that a registration statement relating to such registration is proposed
to be filed with the SEC. Upon the written request of any Stockholder to include
Registrable Securities held by it under such registration statement (which
request shall (i) be made within five (5) Business Days after the receipt of any
such notice, and (ii) specify the Registrable Securities intended to be included
by such holder), the Company will use its reasonable efforts to effect the
registration of all Registrable Securities that the Company has been so
requested to register by such Stockholder; provided, however, that if, at any
time after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason to terminate
such registration statement and not to register such securities, the Company
may, at its election, give written notice of such determination to each such
holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities of such Persons in connection with such registration.
(b) Selection of Underwriters. Notice of the Company’s intention to register
such securities shall designate the proposed underwriters of such Public
Offering and shall contain the Company’s agreement to use its reasonable
efforts, if requested to do so, to arrange for such underwriters to include in
such underwriting the Registrable Securities that the Company has been so
requested to sell pursuant to this Section 3.2, it being understood that the
holders of Registrable Securities shall have no right to select different
underwriters for the disposition of their Registrable Securities.

 

24



--------------------------------------------------------------------------------



 



(c) Priority on Incidental Registrations. If the managing underwriter for the
Public Offering contemplated by this Section 3.2 shall advise the Company in
writing that, in such underwriter’s opinion, the number of securities requested
to be included in such Incidental Registration would adversely affect the Public
Offering and sale (including pricing) of such securities the Company shall
include in such Incidental Registration the number of securities that the
Company is so advised should be sold in such Public Offering, in the following
amounts and order of priority:
(i) first, securities proposed to be sold by the Company for its own account;
(ii) second, the Registrable Securities requested to be registered by
Stockholders (including the H&F Investors) pro rata among such Stockholders on
the basis of the number of Registrable Securities requested to be sold by such
Stockholders pursuant to this Section 3.2; provided, however, that if such
managing underwriter shall advise the Company that, in such underwriter’s
opinion, the inclusion of Registrable Securities held by Management Stockholders
would adversely affect the offering and sale (including pricing) of such
securities, then the number of Registrable Securities held by such Management
Stockholders to be included in such Public Offering may be disproportionately
reduced to avoid such adverse result; and
(iii) third, all other Registrable Securities and securities proposed to be sold
for the account of any other Person.
Section 3.3. Registration Procedures. The Company will use its reasonable
efforts to effect each Required Registration pursuant to Section 3.1 and each
Incidental Registration pursuant to Section 3.2, and to cooperate with the sale
of such Registrable Securities in accordance with the intended method of
disposition thereof as quickly as possible, and the Company will as
expeditiously as possible:
(a) subject, in the case of an Incidental Registration, to the proviso to
Section 3.2(a), prepare and file with the SEC the registration statement and use
its reasonable efforts to cause the Registration to become effective; provided,
however, that, to the extent practicable, the Company will furnish to the
holders of the Registrable Securities covered by such registration statement and
their counsel, copies of all such documents proposed to be filed and any such
holder shall have the opportunity to comment on any information pertaining
solely to such holder and its plan of distribution that is contained therein and
the Company shall make the corrections reasonably requested by such holder with
respect to such information prior to filing any such registration statement or
amendment;
(b) subject, in the case of an Incidental Registration, to the proviso to
Section 3.2(a), prepare and file with the SEC such amendments and post-effective
amendments to any registration statement and any prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement and cause the prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act;

 

25



--------------------------------------------------------------------------------



 



(c) furnish, upon request, to each holder of Registrable Securities to be
included in such Registration and the underwriter or underwriters, if any,
without charge, at least one signed copy of the registration statement and any
post-effective amendment thereto, and such number of conformed copies thereof
and such number of copies of the prospectus (including each preliminary
prospectus and each prospectus filed under Rule 424 under the Securities Act),
any amendments or supplements thereto and any documents incorporated by
reference therein, as such holder or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities being sold by such
holder (it being understood that the Company consents to the use of the
prospectus and any amendment or supplement thereto by each holder of Registrable
Securities covered by such registration statement and the underwriter or
underwriters, if any, in connection with the Public Offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto);
(d) notify each holder of the Registrable Securities to be included in such
Registration and the underwriter or underwriters, if any:
(i) of any stop order or other order suspending the effectiveness of any
registration statement, issued or threatened by the SEC in connection therewith,
and take all reasonable actions required to prevent the entry of such stop order
or to remove it or obtain withdrawal of it at the earliest possible moment if
entered;
(ii) when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;
(iii) of any written request by the SEC for amendments or supplements to such
registration statement or prospectus; and
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction;
(e) if requested by the managing underwriter or underwriters or any holder of
Registrable Securities to be included in such Registration in connection with
any sale pursuant to a registration statement, promptly incorporate in a
prospectus supplement or post-effective amendment such information relating to
such underwriting as the managing underwriter or underwriters or such holder
reasonably requests to be included therein; and make all required filings of
such prospectus supplement or post-effective amendment as soon as practicable
after being notified of the matters incorporated in such prospectus supplement
or post-effective amendment;

 

26



--------------------------------------------------------------------------------



 



(f) on or prior to the date on which a Registration is declared effective, use
its reasonable efforts to register or qualify, and cooperate with the holders of
Registrable Securities to be included in such Registration, the underwriter or
underwriters, if any, and their counsel, in connection with the registration or
qualification of the Registrable Securities covered by such Registration for
offer and sale under the securities or “blue sky” laws of each state and other
jurisdiction of the United States as any such holder or underwriter reasonably
requests in writing; use its reasonable efforts to keep each such registration
or qualification effective, including through new filings, or amendments or
renewals, during the period such registration statement is required to be kept
effective; and do any and all other acts or things necessary or advisable to
enable the disposition of the Registrable Securities in all such jurisdictions
reasonably requested covered by such Registration; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;
(g) in connection with any sale pursuant to a Registration, cooperate with the
holders of Registrable Securities to be included in such Registration and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing securities to be sold under such Registration, and enable such
securities to be in such denominations and registered in such names as the
managing underwriter or underwriters, if any, or such holders may request;
(h) use its reasonable efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
within the United States and having jurisdiction over the Company or any
Subsidiary as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
securities;
(i) use its reasonable efforts to obtain:
(A) at the time of effectiveness of each Registration, a “comfort letter” from
the Company’s independent certified public accountants covering such matters of
the type customarily covered by “cold comfort letters” as the holders of a
majority of the Registrable Securities to be included in such Registration and
the underwriters reasonably request; and

 

27



--------------------------------------------------------------------------------



 



(B) at the time of any underwritten sale pursuant to the registration statement,
a “bring-down comfort letter,” dated as of the date of such sale, from the
Company’s independent certified public accountants covering such matters of the
type customarily covered by comfort letters as the Requisite Holders and the
underwriters reasonably request;
(j) use its reasonable efforts to obtain, at the time of effectiveness of each
Registration and at the time of any sale pursuant to each Registration, an
opinion or opinions addressed to the holders of the Registrable Securities to be
included in such Registration and the underwriter or underwriters, if any, in
customary form and scope from counsel for the Company;
(k) notify each seller of Registrable Securities covered by such Registration,
upon discovery that, or upon the happening of any event as a result of which,
the prospectus included in such Registration, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and promptly prepare and file with the SEC and furnish to such seller or holder
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers or prospective purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they are made;
(l) otherwise comply with all applicable rules and regulations of the SEC, and
make generally available to its security holders (as contemplated by Section
11(a) under the Securities Act) an earnings statement satisfying the provisions
of Rule 158 under the Securities Act no later than ninety (90) days after the
end of the twelve (12) month period beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
registration statement, which statement shall cover said twelve (12) month
period;
(m) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by each Registration from and after a date not
later than the effective date of such Registration;
(n) use its reasonable efforts to cause all Registrable Securities covered by
each Registration to be listed subject to notice of issuance, prior to the date
of first sale of such Registrable Securities pursuant to such Registration, on
each securities exchange on which the Common Stock are then listed, and admitted
to trading on NASDAQ, if the Common Stock or any such other securities of the
Company are then admitted to trading on NASDAQ;
(o) use reasonable best efforts to make available the executive officers of the
Company and its Subsidiaries to participate and to cooperate with the holders of
Registrable Securities and any underwriters in any “road shows” or other selling
efforts that may be reasonably be requested upon reasonable notice thereof by
the Stockholders in connection with a firm commitment underwritten offering for
the Registrable Securities with respect to a Required Registration (an
underwritten offering contemplated by this 3.3(o), a “Marketed Underwritten
Offering”); and

 

28



--------------------------------------------------------------------------------



 



(p) enter into such agreements (including underwriting agreements in customary
form) and take such other actions as the Requisite Holders shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities.
The Company may require each holder of Registrable Securities that will be
included in such Registration to furnish the Company with such information in
respect of such holder of its Registrable Securities that will be included in
such Registration as the Company may reasonably request in writing and as is
required by Applicable Law.
Section 3.4. Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering Registrable
Securities under the Securities Act, the Company shall give the holders of such
Registrable Securities so registered, their underwriters, if any, and their
respective counsel and accountants access to its books and records and an
opportunity to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of such holders’ or such underwriters’ to
conduct a reasonable investigation within the meaning of Section 11(b)(3) of the
Securities Act.
Section 3.5. Rights of Requesting Holders. Each holder of Registrable Securities
to be included in a Registration which makes a written request therefor in
Section 3.1 or 3.2, as the case may be, shall have the right to receive within
thirty (30) days of receipt by the Company of such request copies of the
information, notices and other documents described in Section 3.3(l) and
Section 3.3(p).
Section 3.6. Registration Expenses. The Company will pay all Registration
Expenses in connection with each registration of Registrable Securities,
including, without limitation, any such registration in which the Company does
not sell any securities for its own account.
Section 3.7. Indemnification; Contribution.
(a) The Company shall indemnify, to the fullest extent permitted by Applicable
Law, each holder of Registrable Securities, its officers, directors, partners,
employees and agents, if any, and each Person, if any, who controls such holder
within the meaning of Section 15 of the Securities Act, against all losses,
claims, damages, liabilities (or proceedings in respect thereof) and expenses
(under the Securities Act or common law or otherwise), joint or several,
resulting from any violation by the Company of the provisions of the Securities
Act or any untrue statement or alleged untrue statement of a material fact
contained in any registration statement or prospectus (and as amended or
supplemented if amended or supplemented) or any preliminary prospectus or caused
by any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case

 

29



--------------------------------------------------------------------------------



 



of any prospectus, in light of the circumstances under which they were made) not
misleading, except to the extent that such losses, claims, damages, liabilities
(or proceedings in respect thereof) or expenses are caused by any untrue
statement or alleged untrue statement contained in or by any omission or alleged
omission from information concerning any holder furnished in writing to the
Company by such holder expressly for use therein. If the Public Offering
pursuant to any registration statement provided for under this Article III is
made through underwriters, no action or failure to act on the part of such
underwriters (whether or not such underwriter is an Affiliate of any holder of
Registrable Securities) shall affect the obligations of the Company to indemnify
any holder of Registrable Securities or any other Person pursuant to the
preceding sentence. If the Public Offering pursuant to any registration
statement provided for under this Article III is made through underwriters, the
Company agrees to enter into an underwriting agreement in customary form with
such underwriters and the Company agrees to indemnify such underwriters, their
officers, directors, employees and agents, if any, and each Person, if any, who
controls such underwriters within the meaning of Section 15 of the Securities
Act to the same extent as herein before provided with respect to the
indemnification of the holders of Registrable Securities; provided that the
Company shall not be required to indemnify any such underwriter, or any officer,
director or employee of such underwriter or any Person who controls such
underwriter within the meaning of Section 15 of the Securities Act, to the
extent that the loss, claim, damage, liability (or proceedings in respect
thereof) or expense for which indemnification is claimed results from such
underwriter’s failure to send or give a copy of an amended or supplemented final
prospectus to the Person asserting an untrue statement or alleged untrue
statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such amended or supplemented final
prospectus prior to such written confirmation and the underwriter was provided
with such amended or supplemented final prospectus.
(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder, severally and not
jointly, shall indemnify, to the fullest extent permitted by Applicable Law, the
Company, each underwriter and their respective officers, directors, employees
and agents, if any, and each Person, if any, who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages, liabilities (or proceedings in respect thereof) and
expenses resulting from any untrue statement or alleged untrue statement of a
material fact, or any omission or alleged omission of a material fact required
to be stated in the registration statement or prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or necessary to make
the statements therein (in the case of any prospectus, in light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement is contained in or such omission is from information
so concerning a holder furnished in writing by such holder expressly for use
therein; provided that such holder’s obligations hereunder shall be limited to
an amount equal to the net proceeds to such holder of the Registrable Securities
sold pursuant to such registration statement. It is understood and agreed that
the indemnification obligations of each holder of Registrable Securities
pursuant to any underwriting agreement entered into in connection with any such
registration statement shall be limited to the obligations contained in this
Section 3.7(b).

 

30



--------------------------------------------------------------------------------



 



(c) Any Person entitled to indemnification under the provisions of this
Section 3.7 shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, permit
such indemnifying party to assume the defense of such claim, with counsel
reasonably satisfactory to the indemnified party; and if such defense is so
assumed, such indemnifying party shall not enter into any settlement without the
consent of the indemnified party if such settlement attributes liability to the
indemnified party and such indemnifying party shall not be subject to any
liability for any settlement made without its consent (which shall not be
unreasonably withheld); and any underwriting agreement entered into with respect
to any registration statement provided for under this Article III shall so
provide. In the event an indemnifying party shall not be entitled, or elects
not, to assume the defense of a claim, such indemnifying party shall not be
obligated to pay the fees and expenses of more than one counsel or firm of
counsel for all parties indemnified by such indemnifying party in respect of
such claim, unless in the reasonable judgment of any such indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties in respect to such claim.
(d) If for any reason the foregoing indemnity is unavailable, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other or (ii) if the allocation provided by clause (i) above is not
permitted by Applicable Law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, in such proportion as is appropriate to
reflect not only the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other but also the relative fault of
the indemnifying party and the indemnified party as well as any other relevant
equitable considerations. Notwithstanding the foregoing, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the amount such holder would have been required to pay to an indemnified party
if the indemnity under Section 3.7(b) was available. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The obligation of any Person to
contribute pursuant to this Section 3.7 shall be several and not joint.
(e) An indemnifying party shall make payments of all amounts required to be made
pursuant to the foregoing provisions of this Section 3.7 to or for the account
of the indemnified party from time to time promptly upon receipt of bills or
invoices relating thereto or when otherwise due or payable.
(f) The indemnity and contribution agreements contained in this Section 3.7
shall remain in full force and effect regardless of any investigation made by or
on behalf of a participating holder of Registrable Securities, its officers,
directors, agents or any Person, if any, who controls such holder as aforesaid,
and shall survive the Transfer of Equity Securities by such holder and the
termination of this Agreement for any reason.

 

31



--------------------------------------------------------------------------------



 



Section 3.8. Holdback Agreements; Registration Rights to Others. In the event
and to the extent requested by the managing underwriter with respect to the
initial Public Offering of the Company (or, if the Registrable Securities are
being disposed of in any other underwritten Public Offering, if requested by the
managing underwriter thereof and the H&F Investors have consented in writing to
the application of this Section 3.8 to such underwritten Public Offering), each
Stockholder agrees not to sell, make any short sale of, grant any option for the
purchase of, or otherwise dispose of any securities of the Company, other than
those Registrable Securities included in such Registration pursuant to
Section 3.1(a), 3.1(b) or 3.2(a) for the thirty (30) days prior to and the one
hundred eighty days (180) days (or ninety (90) days in the case of any other
Public Offering of the Company), subject to any customary “booster shot”
extensions, after the effectiveness of the registration statement pursuant to
which such Public Offering shall be made (or such shorter period of time as is
sufficient and appropriate, in the opinion of the managing underwriter or, as
the case may be, the Company in order to complete the sale and distribution of
the securities included in such Public Offering; provided that in no event shall
such shorter period of time with respect to any Stockholder be shorter than any
such period for any other Stockholder). Each Stockholder agrees that it shall
deliver to the underwriter or underwriters of any Public Offering to which this
Section 3.8 is applicable a customary agreement reflecting its agreement set
forth in this Section 3.8.
Section 3.9. Availability of Information. Following the Company’s initial Public
Offering, the Company shall comply with the reporting requirements of
Sections 13 and 15(d) of the Exchange Act and will comply with all other public
information reporting requirements of the SEC as from time to time in effect,
and cooperate with Stockholders who are holders of Registrable Securities, so as
to permit disposition of the Registrable Securities pursuant to an exemption
from the Securities Act for the sale of any Registrable Securities (including,
without limitation, the current public information requirements of Rule 144(c)
and Rule 144A under the Securities Act). The Company shall also cooperate with
each Stockholder who is a holder of any Registrable Securities in supplying such
information as may be necessary for such holder to complete and file any
information reporting forms presently or hereafter required by the SEC as a
condition to the availability of an exemption from the Securities Act for the
sale of any Registrable Securities.
Section 3.10. Additional Registration Rights. Nothing contained in this
Agreement shall prevent the Company from granting additional registration rights
to any Person if approved by the H&F Investors.
ARTICLE IV
GOVERNANCE AND STOCKHOLDER MATTERS
Section 4.1. Board of Directors and Certain Other Governance Matters Prior to an
Initial Public Offering.
(a) Prior to the consummation of an initial Public Offering, each Stockholder
agrees to vote, at any time and from time to time, all of the Voting Stock held
by such Stockholder and all other Voting Stock over which he, she or it has
voting control and shall take all other necessary or desirable action within
his, her or its control (whether in his, her or its capacity as a stockholder,
director or officer of the Company or otherwise), and the Company shall take all
necessary or desirable action within its control, in order to elect and maintain
a six (6) member Board (or such lesser or greater number of members as shall be
established from time to time pursuant to the Bylaws), which shall include:
(i) unless otherwise determined in writing by the H&F Investors, the chief
executive officer of Associated and (ii) such other Directors as shall be
designated from time to time by the H&F Investors (with at least one of such
Directors being designated by H&F VI for so long as H&F VI owns any Equity
Securities or Options).

 

32



--------------------------------------------------------------------------------



 



(b) In the event that any Director designated by the H&F Investors pursuant to
this Section 4.1 for any reason ceases to serve as a Director during his or her
term of office, the resulting vacancy on the Board shall be filled by a Director
promptly designated by the H&F Investors.
(c) The removal of any Director designated pursuant to this Section 4.1 may be
only at the written request of the Person who designated such Director and shall
be effective upon the Company’s receipt of such written request. The
Stockholders shall take all steps necessary to implement any such removal in
accordance with the terms of this Agreement.
(d) In order to effectuate the provisions of this Agreement (including, without
limitation, the provisions set forth in Sections 4.1(a) through (c) hereof), and
in connection with any matter put to a vote of the Stockholders under this
Agreement or Applicable Law (but subject to the provisions of Section 5.14),
prior to the consummation of an initial Public Offering, each Non-H&F
Stockholder hereby grants to the H&F Investors, an irrevocable proxy (which
proxy is coupled with an interest) to vote at any annual or special meeting of
stockholders, or to take action by written consent in lieu of such meeting, with
respect to all of the shares of Capital Stock or other voting or non-voting
securities of the Company owned or held of record by such Non-H&F Stockholder,
as determined by the H&F Investors, with respect to (A) the election of
Directors designated in accordance with this Section 4.1, (B) the removal of
Directors in accordance with this Section 4.1, (C) the election of a Director to
fill any vacancy on the Board in accordance with this Section 4.1, (D) amending
the certificate of incorporation of the Company but, excluding changes that
would disproportionately and adversely affect the rights of the Management
Stockholders as compared to the H&F Investor and (E) the taking of any other
action by the Stockholders under this Agreement or approving or voting on any
matter in accordance with Applicable Law (but subject to the provisions of
Section 5.14); provided, that in exercising such proxy, the H&F Investors shall
not agree to waive or amend any rights of such Non-H&F Stockholder under this
Agreement. The H&F Investors shall use their commercially reasonable efforts to
provide each Non-H&F Stockholder with written prior notice of any exercise of
the proxy granted pursuant to this Section 4.1(d); provided, however, that
failure to provide such written prior notice shall not affect the exercise of
such proxy by the H&F Investors.
(e) The Company shall cause the boards of directors of each of Holdings and
Associated to have the exact composition as provided for in this Section 4.1,
and for such boards to be subject to the same rules and operating procedures as
set forth in this Section 4.1, mutatis mutandis.

 

33



--------------------------------------------------------------------------------



 



(f) Without the prior written consent of the H&F Investors, prior to an initial
Public Offering, the Company shall not issue any options or other equity grants
or awards under the Company Plan or any employee equity program unless such
options, grants or other awards, and any resulting Equity Interests, are subject
to the terms and provisions of this Agreement.
(g) This Section 4.1 shall terminate and be of no further force or effect upon
the consummation of the initial Public Offering of the Company.
Section 4.2. Board of Directors and Certain Other Governance Matters After an
Initial Public Offering.
(a) After the consummation of an initial Public Offering, to the extent
permitted by Applicable Law and the rules of the principal stock exchange or
inter-dealer quotation system on which the Common Stock is then traded or
listed, in connection with each election of Directors, the H&F Investors shall
have the right to nominate a number of individuals for election to the Board
equal to the product of the following (such individuals, the “H&F Nominees”)
(with at least one of such nominees initially being nominated by H&F VI if it
shall continue to be a Stockholder at such time): (i) the percentage of the
outstanding Equity Securities beneficially owned by the H&F Investors, taken
together, and (ii) the number of directors then on the Board; provided, however
that such product shall be rounded up to the nearest whole number.
(b) For so long as the H&F Investors have the right to nominate H&F Nominees for
election pursuant to Section 4.2(a), in connection with each election of
Directors, the Company shall nominate such H&F Nominees for election as a
Director as part of the slate that is included in the proxy statement (or
consent solicitation or similar document) of the Company relating to the
election of Directors, and shall provide the highest level of support for the
election of such H&F Nominees as it provides to any other individual standing
for election as a Director of the Company as part of the Company’s slate of
Directors. Each Stockholder other than the H&F Investors shall vote all of its,
his or her Voting Stock in favor of each H&F Nominee nominated in accordance
therewith, except to the extent the H&F Investors may otherwise consent in
writing.
(c) In the event that an H&F Nominee shall cease to serve as a Director for any
reason (other than the failure of the stockholders of the Company to elect such
individual as a director), the H&F Investors shall have the right to appoint
another H&F Nominee to fill the vacancy resulting therefrom. For the avoidance
of doubt, it is understood that the failure of the stockholders of the Company
to elect any H&F Nominee shall not affect the right of the H&F Investors to
designate any H&F Nominee for election pursuant to Section 4.2(a) in connection
with any future election of Directors.
(d) After the consummation of the initial Public Offering, each committee and
subcommittee of the Company shall include a Director nominated by the H&F
Investors unless otherwise agreed in writing by the H&F Investors; provided,
that, the Board shall, only to the extent necessary to comply with Applicable
Law and the rules of any stock exchange on which the Common Stock is listed,
modify the composition of such committee or subcommittee to the extent required
to comply with Applicable Law and the rules of any such stock exchange.

 

34



--------------------------------------------------------------------------------



 



Section 4.3. VCOC Stockholders.
(a) With respect to each H&F Investor and, at the request of any H&F Investor,
each Affiliate thereof that directly or indirectly has an interest in the
Company, in each case that is intended to qualify as a “venture capital
operating company” as defined in the Plan Asset Regulations (each, a “VCOC
Stockholder”), for so long as the VCOC Stockholder, directly or through one or
more conduit subsidiaries, continues to hold any Equity Interests, in each case,
without limitation or prejudice of any the rights provided to any of the H&F
Investors hereunder, the Company shall, with respect to each such VCOC
Stockholder:
(i) Provide such VCOC Stockholder or its designated representative with the
following:
(A) the right to visit and inspect any of the offices and properties of the
Company and its Subsidiaries and inspect and copy the books and records of the
Company and its Subsidiaries, at such times as the VCOC Stockholder shall
reasonably request;
(B) as soon as available and in any event within thirty (30) days after the end
of each monthly fiscal period of the Company, consolidated balance sheets of the
Company and its Subsidiaries as of the end of such period, and consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
period then ended, in each case prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis, except
as otherwise noted therein, and subject to the absence of footnotes and to
year-end adjustments;
(C) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its Subsidiaries as of the end of
such period, and consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period then ended, in each case prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis, except as otherwise noted therein, and subject to
the absence of footnotes and to year-end adjustments;
(D) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Company, a consolidated balance sheet of the Company
and its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, together with an auditor’s report thereon of a firm of established
national reputation;

 

35



--------------------------------------------------------------------------------



 



(E) as soon as available, the annual budget and such other financial and
business information regarding the Company and its Subsidiaries as such VCOC
Stockholder shall reasonably request from time to time;
(F) to the extent the Company or any of its Subsidiaries is required by
Applicable Law or pursuant to the terms of any outstanding indebtedness of the
Company or such Subsidiary to prepare such reports, any annual reports,
quarterly reports and other periodic reports pursuant to Section 13 or 15(d) of
the Exchange Act, actually prepared by the Company or such Subsidiary as soon as
available; and
(G) copies of all materials provided to the Board at substantially the same time
as provided to the members of the Board and, if requested copies of the
materials provided to the board of directors (or equivalent governing body) of
any Subsidiary of the Company, provided, that the Company or such Subsidiary
shall be entitled to exclude portions of such materials to the extent providing
such portions would be reasonably likely to result in the waiver of
attorney-client privilege.
(ii) Make appropriate officers of the Company and its Subsidiaries and members
of the Board available periodically and at such times as reasonably requested by
such VCOC Stockholder for consultation with such VCOC Stockholder or its
designated representative with respect to matters relating to the business and
affairs of the Company and its Subsidiaries, including significant changes in
management personnel and compensation of employees, introduction of new products
or new lines of business, important acquisitions or dispositions of plants and
equipment, significant research and development programs, the purchasing or
selling of important trademarks, licenses or concessions or the proposed
commencement or compromise of significant litigation;
(iii) Give such VCOC Stockholder, if such VCOC Stockholder does not at such time
have the right to designate one or more Directors pursuant to Section 4.1 above
or a nominee of such VCOC Stockholder has not been elected pursuant to
Section 4.2 above, the right to designate one (1) non-voting board observer who
will be entitled to attend all meetings of the Board and participate in all
deliberations of the Board, provided that such observer shall have no voting
rights with respect to actions taken or elected not to be taken by the Board,
and provided, further, that the Company shall be entitled to exclude such
observer from such portions of a Board meeting to the extent such observer’s
presence would be reasonably likely to result in the waiver of attorney-client
privilege or to the extent the removal of such observer is required under
Applicable Law or the rules of any stock exchange applicable to the Company;

 

36



--------------------------------------------------------------------------------



 



(iv) To the extent consistent with Applicable Law (and with respect to events
which require public disclosure, only following the Company’s public disclosure
thereof through applicable securities law filings or otherwise), inform the VCOC
Stockholder or its designated representative in advance with respect to any
significant corporate actions, including extraordinary dividends, mergers,
acquisitions or dispositions of assets, issuances of significant amounts of debt
or equity and material amendments to the certificate of incorporation or bylaws
(or equivalent governing documents) of the Company or any of its Subsidiaries,
and to provide the VCOC Stockholder or its designated representative with the
right to consult with the Company and its subsidiaries with respect to such
actions; and
(v) Provide such VCOC Stockholder or its designated representative with such
other rights of consultation which such VCOC Stockholder’s counsel may determine
to be reasonably necessary under applicable legal authorities promulgated after
the date hereof to qualify its investment in the Company as a “venture capital
investment” for purposes of the Plan Assets Regulation.
(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Stockholder or its designated representative in connection with the matters
on which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.
Section 4.4. Other Matters.
(a) The Company, Holdings and Associated shall reimburse each of the respective
members of its board of directors pursuant hereto who are not employees of the
Company for their travel and out-of-pocket expenses incurred in connection with
their serving on such board. Employees of the Company, Holdings and Associated
who incur expenses in connection with their attendance of meetings of the board
of directors of such entity in the performance of their duties shall also be
reimbursed in accordance with the Company’s usual expense reimbursement
policies.
(b) The Company, Holdings and Associated shall obtain customary director and
officer indemnity insurance on commercially reasonable terms as determined by
the Board and that is reasonably acceptable to the H&F Investors.

 

37



--------------------------------------------------------------------------------



 



(c) At or promptly after the Closing, the Company will pay directly or
reimburse, or cause to be paid directly or reimbursed, the H&F Investors and
their respective Affiliates for their reasonable out-of-pocket expenses incurred
in connection with the transactions contemplated by the Merger Agreement and the
debt and equity financing in connection therewith. After the Closing, the
Company will pay directly or reimburse, or cause to be paid directly or
reimbursed, the H&F Investors and each of their respective Affiliates the actual
and reasonable out-of-pocket costs and expenses incurred by the H&F Investors
and their respective Affiliates in connection with the monitoring of their
investment in the Company, including (a) fees and actual and reasonable
out-of-pocket disbursements of any independent professionals and organizations,
including independent accountants, outside legal counsel or consultants retained
by the H&F Investors or any of their Affiliates, (b) reasonable costs of any
outside services or independent contractors such as financial printers,
couriers, business publications, on-line financial services or similar services,
retained or used by the H&F Investors or any of their respective Affiliates and
(c) transportation, word processing expenses or any similar expense not
associated with their or their Affiliates’ ordinary operations. All payments or
reimbursement for such expenses pursuant to this Section 4.4(d) will be made by
wire transfer in same-day funds to the bank account designated by the H&F
Investors or their relevant Affiliate promptly upon or as soon as practicable
following request for reimbursement; provided, however, that, such H&F Investor
or Affiliate has provided the Company with such supporting documentation
reasonably requested by the Company.
ARTICLE V
MISCELLANEOUS
Section 5.1. Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior arrangements or understandings (whether written or oral)
with respect thereto.
Section 5.2. Captions; Rules of Interpretation. The Article and Section captions
used herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement. When a reference is made in this
Agreement to an Article, Section, Exhibit or Schedule, such reference is to an
Article or Section of, or a Schedule to, this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms. The use of “or” is not intended to be exclusive unless expressly
indicated otherwise. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement.
Section 5.3. Counterparts. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties hereto and each
such executed counterpart shall be deemed to be an original instrument.
Section 5.4. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects valid and enforceable.

 

38



--------------------------------------------------------------------------------



 



Section 5.5. Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be validly given, made or served, if in writing and delivered by
personal delivery, overnight courier or registered or certified mail,
return-receipt requested and postage prepaid addressed as follows:
If to the Company, Holdings or Associated, to:
Associated Materials, LLC
3773 State Road
Cuyahoga Falls, Ohio 44223
Attention: Chief Financial Officer
Facsimile: (330) 922-2296
with copies (which shall not constitute notice) to:
c/o Hellman & Friedman LLC
One Maritime Plaza, 12th Floor
San Francisco, California 94111
Attention: Erik Ragatz
                   Arrie Park
Facsimile: (415) 788-0176
and
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, California 94304
Attention: Chad Skinner
Facsimile: (650) 251-5002
If to the H&F Investors, to:
c/o Hellman & Friedman LLC
One Maritime Plaza, 12th Floor
San Francisco, California 94111
Attention: Erik Ragatz
                   Arrie Park
Facsimile: (415) 788-0176
with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
2550 Hanover Street
Palo Alto, California 94304
Attention: Chad Skinner
Facsimile: (650) 251-5002
If to any of the Management Stockholders, to the address of such Management
Stockholder set forth opposite the name of such Management Stockholder on
Schedule I;

 

39



--------------------------------------------------------------------------------



 



or, in each case, to such other address as any such party hereto may, from time
to time, designate in writing to all other parties hereto, and any such
communication shall be deemed to be given, made or served as of the date so
delivered, in the case of any communication delivered by mail, as of the date so
received, or if given by facsimile, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day.
Section 5.6. Successors and Assigns; Additional Stockholders.
(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Stockholders and their respective successors and assigns. The
rights of a Stockholder, a Management Stockholder or a H&F Investor under this
Agreement may not be assigned or otherwise conveyed by any such Stockholder,
Management Stockholder or H&F Investor, except in connection with a Transfer of
Equity Securities which, until termination of Article II pursuant to
Section 5.12, is in compliance with this Agreement.
(b) Additional parties may be added to and be bound by and receive the benefits
afforded by this Agreement upon the signing and delivery of a counterpart of
this Agreement by the Company and the acceptance thereof by such additional
parties and, to the extent permitted by Section 5.15, amendments may be effected
to this Agreement reflecting such rights and obligations, consistent with the
terms of this Agreement, of such Stockholder as the H&F Investors and such
Stockholder may agree. Promptly after signing and delivering such a counterpart
of this Agreement, the Company will deliver a conformed copy thereof to all of
the parties.
Section 5.7. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO SUCH STATE’S CHOICE OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER STATE.
Section 5.8. Submission to Jurisdiction.
(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to any of the obligations
arising under or relating to this Agreement may be brought in the courts of the
State of Delaware or in the United States District Court for the District of
Delaware and each of the parties hereto hereby irrevocably submits to and
accepts with regard to any such action or proceeding, for itself and in respect
of its property, generally and unconditionally, the exclusive jurisdiction of
the aforesaid courts. Each party hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement or
the transactions contemplated hereby brought in any of the aforesaid courts,
that any such court lacks jurisdiction over such party. Each party irrevocably
consents to the service of process in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party, at its address for notices set forth in Section 5.5, such service to
become effective ten (10) days after such mailing. Each party hereby irrevocably
waives any objection to such service of process and further irrevocably

 

40



--------------------------------------------------------------------------------



 



waives and agrees not to plead or claim in any action or proceeding commenced
hereunder or under any other documents contemplated hereby that service of
process was in any way invalid or ineffective. Subject to Section 5.8(b), the
foregoing shall not limit the rights of any party to serve process in any other
manner permitted by Applicable Law. The foregoing consents to jurisdiction shall
not constitute general consents to service of process in the State of Delaware
for any purpose except as provided above and shall not be deemed to confer
rights on any Person other than the respective parties to this Agreement.
(b) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement. To the fullest extent permitted by
Applicable Law, each of the parties hereto hereby irrevocably waives the
objection which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
of the courts referred to in Section 5.8(a) and hereby further irrevocably
waives and agrees not to plead or claim that any such court is not a convenient
forum for any such suit, action or proceeding
(c) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by Applicable Law.
Section 5.9. Remedies; Jury Trial.
(a) The parties hereto agree that the remedy at law for any breach of this
Agreement may be inadequate and that should any dispute arise concerning the
sale or disposition of any securities or the voting thereof or any other similar
matter hereunder, this Agreement shall be enforceable in a court of equity by an
injunction or a decree of specific performance. Such remedies shall, however, be
cumulative and nonexclusive, and shall be in addition to any other remedies
which the parties hereto may have hereunder.
(b) The parties hereto waive all right to trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement.
Section 5.10. Benefits Only to Parties. Nothing expressed by or mentioned in
this Agreement is intended or shall be construed to give any Person, other than
Persons indemnified pursuant to Section 3.7 and Section 5.11 (which Persons
shall be express, intended third party beneficiaries of such Sections), the
Affiliates of the H&F Investors pursuant to Section 4.4(d) (which Affiliates
shall be express, intended third party beneficiaries of such Section) and the
directors of the Company, Holdings and Associates (who shall be express,
intended third party beneficiaries of Section 4.4(a) and Section 4.4(b)), the
parties hereto and their respective successors or assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of the
parties hereto and their respective successors and assigns, and for the benefit
of no other Person.

 

41



--------------------------------------------------------------------------------



 



Section 5.11. Indemnification of H&F Investors.
(a) The Company will indemnify, exonerate and hold the H&F Investors and each of
their respective partners, stockholders, members, Affiliates, directors,
officers, fiduciaries, managers, controlling Persons, employees and agents and
each of the partners, stockholders, members, Affiliates, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents of each of the
foregoing (collectively, the “Indemnitees”) free and harmless from and against
any and all actions, causes of action, suits, claims, liabilities, losses,
damages and costs and out-of-pocket expenses in connection therewith (including
reasonable attorneys’ fees and expenses) incurred by the Indemnitees or any of
them before or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), arising out of any action, cause of action, suit, arbitration or
claim arising directly or indirectly out of, or in any way relating to, (i) such
H&F Investor’s or its Affiliates’ ownership of Equity Interests or other
securities of the Company or such H&F Investor’s or its Affiliates’ control or
ability to influence the Company or any of its Subsidiaries (other than any such
Indemnified Liabilities to the extent such Indemnified Liabilities arise out of
any breach of this Agreement by such Indemnitee or its Affiliates or other
related Persons or the breach of any fiduciary or other duty or obligation of
such Indemnitee to its direct or indirect equity holders, creditors or
Affiliates or to the extent such control or the ability to control the Company
or any of its Subsidiaries derives from such H&F Investor’s or its Affiliates’
capacity as an officer or director of the Company or any of its Subsidiaries) or
(ii) the business, operations, properties, assets or other rights or liabilities
of the Company or any of its Subsidiaries; provided, however that if and to the
extent that the foregoing undertaking may be unavailable or unenforceable for
any reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under Applicable Law. For the purposes of this Section 5.11, none of
the circumstances described in the limitations contained in the proviso in the
immediately preceding sentence shall be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so determined to apply to any
Indemnitee as to any previously advanced indemnity payments made by the Company,
then such payments shall be promptly repaid by such Indemnitee to the Company.
The rights of any Indemnitee to indemnification hereunder will be in addition to
any other rights any such Person may have under any other agreement or
instrument to which such Indemnitee is or becomes a party or is or otherwise
becomes a beneficiary or under Applicable Law or under the certificate of
incorporation or bylaws (or equivalent governing documents) of the Company or
any of its Subsidiaries.
(b) The Company acknowledges and agrees that the Company shall, and to the
extent applicable shall cause the Controlled Entities to, be fully and primarily
responsible for the payment to the Indemnitee in respect of Indemnified
Liabilities in connection with any Jointly Indemnifiable Claims (as defined
below), pursuant to and in accordance with (as applicable) the terms of (i) the
Delaware General Corporation Law, as amended, (ii) the Certificate of
Incorporation, (iii) the Bylaws, (iv) any director indemnification agreement,
(v) this Agreement, (vi) any other agreement between the Company or any
Controlled Entity and the Indemnitee pursuant to which the Indemnitee is
indemnified, (vii) the laws of the jurisdiction of incorporation or organization
of any Controlled Entity and/or (viii) the certificate of incorporation,
certificate of organization, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or other
organizational or governing documents of any

 

42



--------------------------------------------------------------------------------



 



Controlled Entity ((i) through (viii) collectively, the “Indemnification
Sources”), irrespective of any right of recovery the Indemnitee may have from
any corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise (other than the Company, any
Controlled Entity or the insurer under and pursuant to an insurance policy of
the Company or any Controlled Entity) from whom an Indemnitee may be entitled to
indemnification with respect to which, in whole or in part, the Company or any
Controlled Entity may also have an indemnification obligation (collectively, the
“Indemnitee-Related Entities”). Under no circumstance shall the Company or any
Controlled Entity be entitled to any right of subrogation or contribution by the
Indemnitee-Related Entities and no right of advancement or recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
or any Controlled Entity under the Indemnification Sources. In the event that
any of the Indemnitee-Related Entities shall make any payment to the Indemnitee
in respect of indemnification with respect to any Jointly Indemnifiable Claim,
(x) the Company shall, and to the extent applicable shall cause the Controlled
Entities to, reimburse the Indemnitee-Related Entity making such payment to the
extent of such payment promptly upon written demand from such Indemnitee-Related
Entity, (y) to the extent not previously and fully reimbursed by the Company
and/or any Controlled Entity pursuant to clause (x), the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of the outstanding
balance of such payment to all of the rights of recovery of the Indemnitee
against the Company and/or any Controlled Entity, as applicable, and
(z) Indemnitee shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. The Company and
Indemnitee agree that each of the Indemnitee-Related Entities shall be
third-party beneficiaries with respect to this Section 5.11(b), entitled to
enforce this Section 5.11(b) as though each such Indemnitee-Related Entity were
a party to this Agreement. The Company shall cause each of the Controlled
Entities to perform the terms and obligations of this Section 5.11 (b) as though
each such Controlled Entity was a party to this Agreement. For purposes of this
Section 5.11 (b), the term “Jointly Indemnifiable Claims” shall be broadly
construed and shall include, without limitation, any Indemnified Liabilities for
which the Indemnitee shall be entitled to indemnification from both (1) the
Company and/or any Controlled Entity pursuant to the Indemnification Sources, on
the one hand, and (2) any Indemnitee-Related Entity pursuant to any other
agreement between any Indemnitee-Related Entity and the Indemnitee pursuant to
which the Indemnitee is indemnified, the laws of the jurisdiction of
incorporation or organization of any Indemnitee-Related Entity and/or the
certificate of incorporation, certificate of organization, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.
Section 5.12. Termination; Survival of Benefits. This Agreement shall terminate
only (i) by written consent of the H&F Investors and the Management
Stockholders, (ii) by written consent of the H&F Investors in connection with a
Drag Along Event or (iii) upon the dissolution or liquidation of the Company;
provided, however, that (a) Article V and (b) the rights and obligations of the
Stockholders and the Company under Section 3.7, Section 4.4(c) and Section 5.11
shall survive any termination of this Agreement.

 

43



--------------------------------------------------------------------------------



 



Section 5.13. Publicity. None of the parties hereto shall issue or cause to be
issued any press release or make or cause to be made any other public statement
or disclosure in each case relating to or connected with or arising out of this
Agreement or the matters contained herein, without obtaining the prior written
consent of parties mentioned in such press release or public disclosure or
statement and the Company in advance to the contents and the manner of
presentation and publication thereof. Notwithstanding the foregoing, each of the
parties hereto may, in documents required to be filed by it with the SEC or
other regulatory bodies, make such statements with respect to the transactions
contemplated hereby as each may be advised by counsel is legally necessary or
advisable, and may make such disclosure as it is advised by its counsel is
required by Applicable Law.
Section 5.14. Confidentiality. Each of the parties hereto hereby agrees that
throughout the term of this Agreement it shall keep (and shall cause its
directors, officers, employees, representatives and outside advisors and its
Affiliates to keep) all non-public information received as a Stockholder
relating to the Company and its Subsidiaries (including any such information
received prior to the date hereof) confidential except information which
(a) becomes known to such Stockholder from a source, other than the Company and
its Subsidiaries or any of their respective directors, officers, employees,
representatives or outside advisors, which source is not obligated to the
Company or any of its Subsidiaries to keep such information confidential or
(b) becomes generally available to the public through no breach of this
Agreement by any party hereto. Each of the parties hereto agrees that such
non-public information shall be communicated only to those of its directors,
officers, employees, representatives, outside advisors and Affiliates who need
to know such non-public information and for the H&F Investors to their current
and prospective investors, partners and members in a manner consistent with past
practice, and, if requested, to rating agencies and, if required by Applicable
Law, applicable regulatory authorities. Notwithstanding the foregoing, a party
hereto may disclose non-public information if required to do so by a court of
competent jurisdiction or by any governmental agency; provided, however, that if
legally permissible prompt notice of such required disclosure shall be given to
the Company and the H&F Investors prior to the making of such disclosure so that
the Company and/or the H&F Investors may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the party hereto required to disclose the non-public information
will disclose only that portion which such party is advised by opinion of
counsel is legally required to be disclosed and will request that confidential
treatment be accorded such portion of the non-public information.
Section 5.15. Amendments; Waivers. The failure of any party to seek redress for
the violation of or to insist upon the strict performance of any term of this
Agreement shall not constitute a waiver of such term and such party shall be
entitled to enforce such term without regard to such forbearance. This Agreement
may be amended, each party hereto may take any action herein prohibited or omit
to take action herein required to be performed by it, and any breach of or
compliance with any covenant, agreement, warranty or representation may be
waived, only by the prior written consent or written waiver of the Company and
the H&F Investors; provided, however, that (a) no amendment, modification or
waiver shall adversely and disproportionately affect the rights of the
Management Stockholders as compared to the H&F Investors without the Management
Stockholders’ prior written consent and (b) any amendment, modification or
waiver to Section 2.6 that is adverse to any Management Stockholder relative to
any other Management Stockholder shall require the prior written consent of such
Management Stockholder.

 

44



--------------------------------------------------------------------------------



 



Section 5.16. Agreement Governs in Event of Conflict. In the event the
provisions of this Agreement conflict with or are inconsistent with the
provisions of the Certificate of Incorporation or the Bylaws, this Agreement
shall govern to the extent permitted by Applicable Law.
Section 5.17. Consents, Approvals and Actions.
(a) If any consent, approval or action of the H&F Investors is required at any
time pursuant to this Agreement, such consent, approval or action shall be
deemed given if the holders of a majority of the outstanding shares of Common
Stock held by the H&F Investors at such time provide such consent, approval or
action in writing at such time.
(b) If any consent, approval or action of the Management Stockholders is
required at any time pursuant to this Agreement, such consent, approval or
action shall be deemed given if the beneficial owners of a majority of the
shares of Common Stock beneficially owned by the Management Stockholders at such
time provide such consent, approval or action in writing at such time.
*     *     *

 

45



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

            CAREY INVESTMENT HOLDINGS CORP.
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Vice President—Chief Financial Officer, Treasurer and Secretary       
CAREY INTERMEDIATE HOLDINGS CORP.
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Vice President—Chief Financial Officer, Treasurer and Secretary       
ASSOCIATED MATERIALS, LLC
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Vice President—Chief Financial Officer, Treasurer and Secretary     

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



            HELLMAN & FRIEDMAN CAPITAL PARTNERS VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P., its
General Partner
      By:   Hellman & Friedman LLC, its General Partner
      By:   /s/ Erik D. Ragatz         Name:   Erik Ragatz        Title:  
Managing Director        HELLMAN & FRIEDMAN CAPITAL PARTNERS VI (PARALLEL), L.P.
      By:   Hellman & Friedman Investors VI, L.P., its
General Partner
      By:   Hellman & Friedman LLC, its General Partner
      By:   /s/ Erik D. Ragatz         Name:   Erik Ragatz        Title:  
Managing Director        HELLMAN & FRIEDMAN CAPITAL EXECUTIVES VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P., its
General Partner
      By:   Hellman & Friedman LLC, its General Partner
      By:   /s/ Erik D. Ragatz         Name:   Erik Ragatz        Title:  
Managing Director     

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



            HELLMAN & FRIEDMAN CAPITAL ASSOCIATES VI, L.P.
      By:   Hellman & Friedman Investors VI, L.P., its
General Partner
      By:   Hellman & Friedman LLC, its General Partner
      By:   /s/ Erik D. Ragatz         Name:   Erik Ragatz        Title:  
Managing Director     

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Warren J. Arthur       Name:   Warren J. Arthur           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Charles A. Carroll       Name:   Charles A. Carroll           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Thomas N. Chieffe       Name:   Thomas N. Chieffe           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Daniel Dolson       Name:   Daniel Dolson           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Robert M. Franco       Name:   Robert M. Franco           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Stephen E. Graham       Name:   Stephen E. Graham           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ John F. Haumesser       Name:   John F. Haumesser           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ David L. King       Name:   David L. King           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Thomas Naples       Name:   Thomas Naples           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ Robert A. Schindler       Name:   Robert A. Schindler           

[Stockholders Agreement Signature Page]

 

 



--------------------------------------------------------------------------------



 



EXECUTIVE SIGNATURE PAGE

            /s/ David M. Thompson       Name:   David M. Thompson           

[Stockholders Agreement Signature Page]

 

 